Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.1 Page 1 of 128



 1 Charles S. LiMandri, SBN 110841              Harmeet K. Dhillon (SBN: 207873)
   Paul M. Jonna, SBN 265389                    Mark P. Meuser (SBN: 231335)
 2 Jeffrey M. Trissell, SBN 292480              Gregory R. Michael (SBN: 306814)
 3 LIMANDRI & JONNA LLP                         DHILLON LAW GROUP INC.
   P.O. Box 9120                                177 Post Street, Suite 700
 4 Rancho Santa Fe, CA 92067                    San Francisco, CA 94108
 5 Telephone: (858) 759-9930                    Telephone: (415) 433-1700
   Facsimile: (858) 759-9938                    Facsimile: (415) 520-6593
 6 cslimandri@limandri.com                      harmeet@dhillonlaw.com
 7 pjonna@limandri.com                          mmeuser@dhillonlaw.com
   jtrissell@limandri.com                       gmichael@dhillonlaw.com
 8
 9 Thomas Brejcha, pro hac vice*                Attorneys for Plaintiffs
   Peter Breen, pro hac vice*
10 THOMAS MORE SOCIETY
   309 W. Washington St., Ste. 1250
11
   Chicago, IL 60606
12 Tel: (312) 782-1680
   tbrejcha@thomasmoresociety.org
13 pbreen@thomasmorsociety.org
14 *Application forthcoming
15 Attorneys for Plaintiffs
16
17                     UNITED STATES DISTRICT COURT
18                  SOUTHERN DISTRICT OF CALIFORNIA
19 SOUTH BAY UNITED                               Case No.: '20CV865 AJB MDD
   PENTECOSTAL CHURCH, a California
20                                                COMPLAINT FOR
   nonprofit corporation, BISHOP ARTHUR
21 HODGES III, an individual, RABBI               DECLARATORY AND
   MENDEL POLICHENCO, an individual,              INJUNCTIVE RELIEF
22
                Plaintiffs,
23
                                                  JURY TRIAL DEMANDED
24 v.
25 GAVIN NEWSOM, in his official capacity
   as the Governor of California; XAVIER
26 BECERRA, in his official capacity as the
27 Attorney General of California, SONIA
   ANGELL, in her official capacity as
28 California Public Health Officer, WILMA J.

                       Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.2 Page 2 of 128



 1 WOOTEN, in her official capacity as Public
   Health Officer, County of San Diego,
 2 HELEN ROBBINS-MEYER, in her official
 3 capacity as Director of Emergency Services,
   WILLIAM D. GORE, in his official
 4 capacity as Sheriff of the County of San
 5 Diego, KEVIN FAULCONER, in his
   official capacity as Mayor of the City of San
 6 Diego, and DAVID NISLEIT, in his official
 7 capacity as the Chief of Police of the City of
   San Diego,
 8
                  Defendants.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                         Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.3 Page 3 of 128



 1                   Why can someone safely walk down a grocery store aisle
                     but not a pew? And why can someone safely interact with
 2
                     a brave deliverywoman but not with a stoic minister?
 3                   The Commonwealth has no good answers. While the law
 4                   may take periodic naps during a pandemic, we will not
                     let it sleep through one.
 5
 6                         Maryville Baptist Church, Inc. v. Beshear,
                             No. 20-5427 (6th Cir. May 2, 2020)
 7
 8                                  INTRODUCTION
 9         1.     It is time. California is one of only eight states whose response to the
10 COVID-19 pandemic has included no accommodation for—hardly even a mention
11 of—the religious rights of its citizens. Now, with the pandemic stabilizing, California
12 has moved from “Stage 1” to “Stage 2.” In the first part of Stage 2, beginning on
13 Friday, May 8, retail and manufacturing may begin reopening—but not places of
14 worship. In the latter part of Stage 2, within a “few weeks,” shopping malls, car
15 washes, pet grooming, offices, dine-in restaurants, schools may reopen—but again,
16 not places of worship. No, churches will be allowed to reopen months later in “Stage
17 3,” at the same time as salons, tattoo parlors, gyms, bars, and movie theaters. But
18 worship is not frivolous entertainment: it is the first right protected in the First
19 Amendment. To be sure, “[t]here is no instruction book for a pandemic. The threat
20 evolves. Experts reevaluate.” On Fire Christian Ctr., Inc. v. Fischer, --- F. Supp. 3d ---,
21 2020 WL 1820249, at *10 (W.D. Ky. 2020). And now it is time to reevaluate
22 California’s approach of dismissing the religious rights of its citizens.
23         2.     This new regime, where manufacturing, schools, offices, and childcare
24 facilities can reopen—but places of worship cannot—is mindboggling. The churches
25 and pastors of California are no less “essential” than its retail, schools, and offices to
26 the health and well-being of its residents. More confusing is the placement of worship
27 in Stage 3, alongside hair salons, nail salons, and tattoo parlors.
28         3.     There is no attempt at tailoring in California’s new regime, much less
                                         1
                    Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.4 Page 4 of 128



 1 narrow tailoring. Every church in the state has been shuttered, and every pastor and
 2 congregant placed under house arrest, save for “essential” non-religious activities.
 3 This has now gone on for almost a month and a half, with several more months to
 4 come, and with no true end in sight. No consideration has been made for church size.
 5 No allowance has been made in relation to particular individuals’ risk factors for
 6 coronavirus.
 7        4.      Defendants have thus intentionally denigrated California churches and
 8 pastors and people of faith by relegating them to third class citizenship. Defendants
 9 have no compelling justification for their discriminatory treatment of churches and
10 pastors and people of faith, nor have they attempted in any way to tailor their
11 regulations to the least restrictive means necessary to meet any arguable compelling
12 interest.
13        5.      In light of this denigration, this Action presents facial and as-applied
14 challenges to the Governor of California’s March 19, 2020, Executive Order N-33-
15 20, April 28, 2020, Essential Workforce memorandum, and May 7, 2020, Resilience
16 Roadmap (the “State Orders”); 1 the County of San Diego’s April 30, 2020, Order of
17 the Health Officer and Emergency Regulations (the “County Order”); 2 and the
18 Mayor of San Diego’s March 16, March 30, and April 30, 2020, Executive Orders
19 Nos. 2020-1, 2020-2, and 2020-3 (the “City Orders”) 3—each of which violate the
20   1
     Attached hereto as Exhibits 1-1, 1-2, 1-3, and 1-4:
21 https://covid19.ca.gov/img/Executive-Order-N-33-20.pdf;
22 https://covid19.ca.gov/img/EssentialCriticalInfrastructureWorkers.pdf;
   https://covid19.ca.gov/roadmap/;
23 https://www.gov.ca.gov/2020/05/07/governor-newsom-releases-updated-industry-
   guidance/
24 2 Attached hereto as Exhibits 2-1 and 2-2:
25 https://www.sandiegocounty.gov/content/dam/sdc/hhsa/programs/phs/Epidemiol
   ogy/HealthOfficerOrderCOVID19.pdf;
26 https://www.sandiegocounty.gov/content/dam/sdc/hhsa/programs/phs/Epidemiol
27 ogy/covid19/SOCIAL_DISTANCING_AND_SANITATION_PROTOCOL_040
   22020_V1.pdf
28 3 Attached hereto as Exhibits 3-1, 3-2, and 3-3:
                                         2
                    Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.5 Page 5 of 128



 1 constitutional rights of Plaintiffs and the people of California (collectively, the
 2 “Orders” or the “Reopening Plan”).
 3                          JURISDICTION AND VENUE
 4        6.     This action arises under 42 U.S.C. § 1983 in relation to Defendants’
 5 deprivation of Plaintiffs’ constitutional rights to freedom of religion, speech, and
 6 assembly, due process, and equal protection rights under the First and Fourteenth
 7 Amendments to the U.S. Constitution. Accordingly, this Court has federal question
 8 jurisdiction under 28 U.S.C. §§ 1331 and 1343. This Court has jurisdiction over the
 9 claims asserting violations of the California Constitution through supplemental
10 jurisdiction under 28 U.S.C. § 1367(a). This Court has authority to award the
11 requested declaratory relief under 28 U.S.C. § 2201; the requested injunctive relief
12 and damages under 28 U.S.C. § 1343(a); and attorneys’ fees and costs under 42
13 U.S.C. § 1988.
14        7.     The Southern District of California is the appropriate venue for this
15 action pursuant to 28 U.S.C. §§ 1391(b)(1) and (2) because it is the District in which
16 Defendants maintain offices, exercise their authority in their official capacities, and
17 will enforce the Orders; and it is the District in which substantially all of the events
18 giving rise to the claims occurred.
19                                    THE PARTIES
20        8.     Founded in 1956, Plaintiff South Bay United Pentecostal Church is a
21 California non-profit corporation, located in Chula Vista, California. The Church
22 sues in its own capacity and on behalf of its congregants. It is a multi-national, multi-
23 cultural congregation. The majority of its members are Hispanic, with the balance
24 consisting of Filipino, Caucasian, African-American, and other ethnic groups. It is an
25
   https://www.sandiego.gov/sites/default/files/mayoralexecutiveorder_covid19.pdf;
26 https://www.sandiego.gov/sites/default/files/mkf_executive_order_2020-2_-_3-
27 30-2020_1.pdf;
   https://www.sandiego.gov/sites/default/files/mkf_executive_order_2020-04-30-
28 2020_3.pdf
                                         3
                    Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.6 Page 6 of 128



 1 open and accepting community that believes all humans are children of God.
 2        9.     Plaintiff Bishop Arthur Hodges III is a resident of the County of San
 3 Diego, California. He has served as the Chief Executive Officer and Senior Pastor of
 4 the South Bay United Pentecostal Church for thirty-five years. He also serves as
 5 Superintendent for the SoCal District of the United Pentecostal Church International.
 6        10.    Plaintiff Rabbi Mendel Polichenco is a resident of the County of San
 7 Diego, California. He serves as rabbi and director of Chabad of Carmel Valley,
 8 located in the City of San Diego, California. He also serves as director of Chabad
 9 Without Borders, which operates fifteen Chabad branches in Mexico and three
10 branches in San Diego County.
11        11.    Defendant Gavin Newsom is sued in his official capacity as the
12 Governor of California. The California Constitution vests the “supreme executive
13 power of the State” in the Governor, who “shall see that the law is faithfully
14 executed.” Cal. Const. Art. V, § 1. Governor Newsom signed the State Orders.
15        12.    Defendant Xavier Becerra is the Attorney General of California. As the
16 State’s chief law enforcement officer, Becerra is responsible for executing the State’s
17 police powers. He is sued in his official capacity.
18        13.    Defendant Sonia Angell is California’s Public Health Officer. Under the
19 authority of the State Order, Angell decided which employees in the State are to be
20 “Essential Critical Infrastructure Workers.” She is sued in her official capacity.
21        14.    Defendant Wilma J. Wooten is San Diego County’s Public Health
22 Officer. Wooten signed the County Order. She is sued in her official capacity.
23        15.    Defendant Helen Robbins-Meyer is made a party to this Action in her
24 official capacity as the Director of Emergency Services, County of San Diego. She
25 signed the County Orders.
26        16.    Defendant William D. Gore is made a party to this Action in his official
27 capacity as Sheriff of the County of San Diego. He is responsible for enforcing the
28 State Orders and the County Order.
                                        4
                   Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.7 Page 7 of 128



 1         17.    Defendant Kevin Faulconer is the Mayor of San Diego, California. As
 2 “the chief executive officer of the City,” he is empowered “[t]o execute and enforce
 3 all laws, ordinances, and policies of the City.” S.D. Charter Art. XV, § 265. Mayor
 4 Faulconer signed the City Orders. He is sued in his official capacity.
 5         18.    Defendant David Nisleit is sued in his official capacity as the Chief of
 6 Police of the City of San Diego. He is responsible for enforcing the State Orders and
 7 the City Orders.
 8         19.    Each and every Defendant acted under color of state law with respect to
 9 all acts or omissions herein alleged.
10                              FACTUAL ALLEGATIONS
11                                      Introduction
12         20.    On or about March 13, 2020, President Donald J. Trump proclaimed a
13 National State of Emergency as a result of the threat of the emergence of a novel
14 coronavirus, COVID-19.4 Fear of the coronavirus epidemic has gripped California,
15 the nation, and the world. The coronavirus outbreak has turned the world upside-
16 down, causing profound damage to the lives of all Americans and to the national
17 economy.
18         21.    In response to the virus, many states imposed “stay-at-home” orders to
19 “flatten the curve” of the spread of the virus. In the vast majority of states, these stay-
20 at-home orders protected the constitutional rights of churches and religious believers
21 during the coronavirus pandemic. 5 When those orders did not protect their
22   4
       https://www.whitehouse.gov/presidential-actions/proclamation-declaring-
23   national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/
     5
       According to a recent article, only nine states did not have religious exemptions
24   from their stay-at-home orders. See Chris Field, 9 states still prohibit religious
25   gatherings during pandemic. All others have religious exemptions for stay-at-home orders,
     THE BLAZE (Apr. 28, 2020); https://www.theblaze.com/news/states-prohibit-
26   religious-gatherings-pandemic (listing states with no religious protections as: Alaska,
27   California, Idaho, Illinois, Minnesota, New Jersey, New York, Vermont,
     Washington.) On May 1, 2020, in response to a lawsuit, Illinois removed itself from
28   that list. See Tina Sfondeles, Freedom to worship? Pritzker adds ‘free exercise of religion’
                                          5
                     Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.8 Page 8 of 128



 1 constitutional rights, the Courts quickly corrected them. See, e.g., Maryville Baptist
 2 Church, Inc. v. Beshear, --- F.3d ---, 2020 WL 2111316 (6th Cir. 2020) (enjoining order
 3 that restricted attendance at religious services); On Fire Christian Ctr., Inc. v. Fischer, --
 4 - F. Supp. 3d ---, 2020 WL 1820249 (W.D. Ky. 2020) (same); First Baptist Church v.
 5 Kelly, --- F. Supp. 3d ---, 2020 WL 1910021 (D. Kan. 2020) (same).
 6         22.    Those states recognized that, during this pandemic, Americans need the
 7 Spirit of Almighty God even more to help them weather these dark times—and that
 8 this need is no less “essential” than any other need. They understood that the rules
 9 of constitutional interpretation are not as rigidly fixed in a time of national
10 emergency. Jacobson v. Massachusetts, 197 U.S. 11 (1905). “But[, they understood,]
11 even under Jacobson, constitutional rights still exist. Among them is the freedom to
12 worship as we choose.” On Fire Christian Ctr., 2020 WL 1820249, at *8 (citing
13 Jacobson, 197 U.S. at 31).
14         23.    Those states had it right. See, e.g., Statement of Attorney General
15 William P. Barr on Religious Practice and Social Distancing (Apr. 14, 2020); 6
16 Memorandum for the Assistant Attorney General for Civil Rights and All United
17 States Attorneys (Apr. 27, 2020). 7
18         24.    “To be sure, individual rights secured by the Constitution do not
19 disappear during a public health crisis.” In re Abbott, 954 F.3d 772, 784 (5th Cir.
20 2020). Fundamental and unalienable rights are, by their very nature, “essential”—
21 they are the essential rights which led to the founding of this country and this state.
22 For, “[h]istory reveals that the initial steps in the erosion of individual rights are
23 usually excused on the basis of an ‘emergency’ or threat to the public. But the
24
25 as ‘essential’ activity in new order—but not large gatherings, CHICAGO SUN-TIMES (Apr.
   30, 2020, 9:58 p.m.), https://chicago.suntimes.com/2020/4/30/21243640/illinois-
26 stay-at-home-order-jb-pritzker-free-exercise-religion.
27 https://www.justice.gov/opa/pr/attorney-general-william-p-barr-issues-statement-
   6

   religious-practice-and-social-distancing-0
28 7 https://www.justice.gov/opa/page/file/1271456/download
                                         6
                    Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.9 Page 9 of 128



 1 ultimate strength of our constitutional guarantees lies in the unhesitating application
 2 in times of crisis and tranquility alike.” United States v. Bell, 464 F.2d 667, 676 (2d
 3 Cir. 1972) (Mansfield, J., concurring).
 4        25.    For more than four hundred years, people have come to America in a
 5 quest for religious freedom. Like the Puritans, most of these pilgrims were fleeing
 6 religious persecution in Europe. They understood that “[n]o place, not even the
 7 unknown, is worse than any place whose state forbids the exercise of your sincerely
 8 held religious beliefs.” On Fire Christian Ctr., 2020 WL 1820249, at *2.
 9        26.    Stretching back to the formation of colonies like Pennsylvania and
10 Rhode Island, where citizens could practice religion in a way that would not be
11 impeded by the government, this basic freedom that was sought by so many colonists
12 was enshrined in the constitutions of the states and, most importantly, in the First
13 Amendment to the United States Constitution: “Congress shall make no law
14 respecting the establishment of religion or prohibiting the free exercise thereof.”
15 U.S. Const. amend I. This religious heritage is evident even today in the names of
16 California’s cities, and specifically the City of San Diego, whose founding 250 years
17 ago by Fray St. Junípero Serra, the City celebrated just last year.
18        27.    Yet in March of this year, the Golden State criminalized all religious
19 assembly and communal religious worship. With the pandemic as justification,
20 Governor Newsom and the County and City of San Diego expanded their authority
21 by extraordinary lengths, depriving all Californians of fundamental rights protected
22 by the U.S. and California Constitutions, including freedom of religion, speech, and
23 assembly, and due process and equal protection under the law.
24        28.    Unlike forty-two other states issuing stay-at-home orders, California did
25 not mention religion or churches in its executive order. At the State level, the only
26 reference to religious rights was a single line in a 23-page memorandum that clergy are
27 “essential” for “faith-based services that are provided through streaming or other
28 technologies that support physical distancing and state public health guidelines.” (Ex.
                                        7
                   Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.10 Page 10 of 128



  1 1-2, at 16.) At the County level, the orders make no reference to religion. (Ex. 2-1, Ex.
  2 2-2.) And at the City level, the Mayor “prohibited” “any event or convening that
  3 brings together 50 or more people in a single room or a single space at the same time,
  4 such as a[] . . . church.” (Ex. 3-1, at 1.)
  5         29.    Oddly “mental health workers” could keep their business open for in-
  6 person counseling and services.” (Ex. 1-2, at 2.) Thus, California apparently
  7 recognized the benefit of providing mental health and substance abuse support
  8 services—as long as they are not provided by pastors and churches.
  9         30.    At the same time as criminalizing worship—each of the Orders had a
 10 paragraph threatening criminal enforcement—the State Order (adopted and expanded
 11 upon by the County and City Orders) allowed citizens to gather at liquor stores, pot-
 12 dispensaries, Planned Parenthood, Walmart, CVS, Costco, Home Depot, and many
 13 other locations deemed “essential.” The State Order deemed the entirety of the
 14 “entertainment industries” essential. (Ex. 1-2, at 23.)
 15         31.    This was not a hypothetical situation from an Orwellian novel describing
 16 a bleak future—this was the current and very real nightmare endured by millions of
 17 religious citizens who maintained the conviction that the faithful practice of regularly
 18 gathering together was absolutely “essential.” But those citizens decided to wait
 19 anyway. Religious Americans are no less patriotic than any other Americans, and are
20 absolutely willing to do their part to “flatten the curve.” But they are not willing to
 21 have their faith denigrated, demeaned, and compared to attending a movie theater.
22                     The History of the Executive Orders
 23         32.    On March 4, 2020, California Governor Gavin Newsom proclaimed a
24 State of Emergency as a result of the threat of COVID-19.8
 25         33.    On March 19, 2020, California Governor Newsom issued Executive
 26 Order No. N-33-20 in which he ordered that “all residents are directed to
 27   8
    https://www.gov.ca.gov/wp-content/uploads/2020/03/3.4.20-Coronavirus-SOE-
28 Proclamation.pdf.
                                           8
                      Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.11 Page 11 of 128



  1 immediately heed the current State public health directives.” (Ex. 1-1.)
  2            34.   The state public health directive requires “all individuals living in the
  3 State of California to stay home or at their place of residence except as needed to
  4 maintain continuity of operations of the federal critical infrastructure sectors. . . .” 9
  5            35.   On March 22, 2020, the California Public Health Officer designated a
  6 list of “Essential Critical Infrastructure Workers.” (Ex. 1-2.) Included on the list of
  7 the “essential workforce” are “faith based services that are provided through
  8 streaming or other technology.”
  9            36.   Accordingly, this list prohibits all religious leaders from conducting in-
 10 person and out-of-home religious services, regardless of the measures taken to reduce
 11 or eliminate the risk of the virus spreading. Meanwhile, the list deems the continuity
 12 of services provided by coffee baristas, burger flippers, and laundromat technicians to
 13 be so necessary for society that these activities are permitted to continue under the
 14 State Order, despite the existence of the very same risk Defendants rely on to stymie
 15 the exercise of fundamental rights.
 16            37.   On April 30, 2020, the County of San Diego issued an Order of the
 17 Health Office and Emergency Regulations. (Ex. 2-1.) That order incorporated
 18 Governor Newsom’s Executive Order No. N-33-20, and set further guidelines for
 19 essential businesses operating in San Diego County. Specifically, that order
20 promulgated the County of San Diego “Social Distancing and Sanitation Protocol”
 21 that all essential businesses were required to fill out and adhere to. (Ex. 2-2.) The
22 order also banned all gatherings of “more than one person” except at essential
 23 businesses or transit places. (Ex. 2-1, at 4.)
24             38.   On April 30, 2020, the City of San Diego issued Executive Order No.
 25 2020-3. (Ex. 3-3.) That order expressly incorporated the State and County orders:
 26 “All City residents shall comply with all current direction issued by Executive Order
 27 of the Governor of California and by directive of the County Public Health Officer.”
      9
28        The State Public Health Directive was included in the text of the State Order.
                                             9
                        Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.12 Page 12 of 128



  1 It also extended prior City of San Diego Orders. (Ex. 3-1; Ex. 3-2.)
  2        39.    The state public health directive, included in Executive Order No. N-33-
  3 20, provides that its directives “shall stay in effect until further notice.”
  4        40.    On April 28, 2020, Governor Newsom held a press conference in which
  5 he announced California’s current four stage Reopening Plan, and his intention on
  6 how he will modify his Executive Order No. N-33-20. That plan relegates religious
  7 services to the bottom of the pile, next to attending the cinema, and prioritizes
  8 reopening manufacturing and offices.
  9        41.    On May 4, 2020, Governor Newsom published a press release in which
 10 he announced that Stage 2 of the Reopening Plan—where offices and manufacturing
 11 will re-open—will begin, in part, on Friday, May 8, 2020.
 12        42.    On May 7, 2020, Governor Newsom published his Resilience Roadmap,
 13 which provided the means of beginning of Stage 2 of the Reopening Plan on Friday,
 14 May 8, 2020. (Ex. 1-3.)
 15                      Bishop Arthur Hodges and
 16               the South Bay United Pentecostal Church
 17        43.    South Bay Pentecostal Church is a reflection of the Chula Vista
 18 community. It is a multi-national, multi-cultural congregation. The majority of its
 19 members are Hispanic, with the balance consisting of Filipino, Caucasian, African-
20 American, and other ethnic groups. The congregation represents a cross-section of
 21 society, from rich to poor and encompassing people of all ages. The congregation also
22 includes members and visitors who run the gamut of essential workers. These
 23 essential workers and service providers receive spiritual support, comfort, guidance,
24 and shelter from our ministry. The Church is an open and accepting community that
 25 believes all humans are children of God.
 26        44.    Bishop Hodges has served as senior Pastor and Bishop of the South Bay
 27 Pentecostal Church for thirty-five years. He also serves as a District Superintendent
28 of the United Pentecostal Church International. He oversees more than two-hundred
                                          10
                     Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.13 Page 13 of 128



  1 pastors and ministers, representing more than one-hundred churches across
  2 Southern California.
  3        45.    Bishop Hodges’ vocation was settled from an early age. He is the son of
  4 a Pentecostal Pastor. His father repeatedly built churches from scratch, establishing
  5 the community and moving on to repeat the same process in another town.
  6        46.    At the age of ten, he felt God calling him to the same ministry. However,
  7 sensing the labors of his Father, who was tasked with raising a family, maintaining his
  8 electrician business, and serving as a Pastor all at the same time, he understood the
  9 tremendous sacrifice that pastors are expected to make. At that age, he was
 10 frightened by the burden. As such, he was reluctant to accept God’s call.
 11        47.    When he was twelve, he attended a youth class. The teacher of that
 12 particular class was very passionate about the power of prayer. Frequently, he would
 13 end those classes in prayer meetings. At one prayer meeting, Bishop Hodges heard
 14 God asking him, “Are you willing to be my preacher? Will you be my minister?” In
 15 that moment, he said yes, and the fear of his father’s burden finally left him.
 16 However, it would be a number of years before he would make good on that promise.
 17        48.    Upon graduating from high school, Bishop Hodges believed he would
 18 become an airline pilot. However, his father requested that he honor his sacrifices in
 19 raising him and asked him to give Bible College a chance. Out of a sense of filial duty,
20 Bishop Hodges enrolled at the Apostolic Bible Institute in St. Paul, Minnesota. While
 21 at the Institute, God’s call became too loud to ignore. With a missionary’s zeal, he
22 threw himself into full-time ministry. He began preaching at youth camps,
 23 conferences, and other venues, traveling from city to city and state to state, sharing
24 God’s Word with all who would open their hearts to listen.
 25        49.    Two years later, Bishop Hodges’ father invited him to serve as Assistant
 26 Pastor at South Bay Pentecostal Church. Sensing that life on the road was no place to
 27 grow a family, and with his wife pregnant with their first child, he agreed to accept
28 the position. The passage of time brought change, and his father once more felt the
                                         11
                    Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.14 Page 14 of 128



  1 call to move on to a new church. In his stead, Bishop Hodges was unanimously voted
  2 to take his place at South Bay, where he has served ever since.
  3        50.   Bishop Hodges is a sincere, strong believer that the Bible is the infallible
  4 and immutable word of God. This belief is one that he shares with South Bay
  5 Pentecostal Church. They believe that there is one God—the creator of all. They
  6 practice as best they know how and can according to their abilities and understanding
  7 of Scripture. “Not forsaking the assembling of ourselves together, as the manner of
  8 some is; but exhorting one another: and so much the more, as ye see the day
  9 approaching.” (Hebrews 10:25.)
 10        51.   The South Bay Pentecostal Church’s model is the New Testament
 11 church founded and described in the book of the Acts of the Apostles: “And when
 12 the day of Pentecost was fully come, they were all with one accord in one place.” (Acts
 13 2:1 [emphasis added].) They believe that “all” being gathered in “one place” is
 14 fundamental in order to fulfill Christ’s final charge that “you will be my witnesses.”
 15 (Acts 1:8.) Thus, at the Church’s very beginning, they believe that the foundational
 16 function of the church, all gathering together with one accord, was established.
 17        52.   The Book of Acts, which chronicles the founding of the Church, uses
 18 the word “together” thirty-one times, thus providing thirty-one reasons for the
 19 church to come together with one accord. Being “together” spiritually and physically
20 is key in their preaching, teaching, and worship practice. This experience of
 21 worshipping together occurs both in the home and in the communal setting,
22 “continuing daily with one accord in the temple, and breaking bread from house to
 23 house.” (Acts 2:46–47 [emphasis added].)
24         53.   In observance of this sacred charge and sincerely held religious belief,
 25 South Bay Pentecostal Church holds between three and five services each Sunday. The
 26 average attendance at some of these services lies between two-hundred and three-
 27 hundred congregants. The Church’s sanctuary can hold up to six-hundred people.
28         54.   The services focus on the scriptural charge to be “together”—both
                                         12
                    Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.15 Page 15 of 128



  1 spiritually and physically. Services begin with Bible classes spread across different
  2 ages and groups. Each class may have between ten and one-hundred participants.
  3 When these classes conclude, congregants gather together with one accord for praise
  4 and worship. Those with special needs or sickness come forward and stand around
  5 the altar, where hands are laid upon them and they are then anointed. This sacrament
  6 observes the Scriptural charge to “let them pray over him, anointing him with oil in
  7 the name of the LORD.” (James 5:14.)
  8        55.    The Church believes that the act of laying on hands also assists in
  9 conferring, in a real sense, the gift of the Holy Ghost: “And when Paul had laid his
 10 hands on them, the Holy Ghost came on them.” (Acts 19:6.) The service concludes
 11 with preaching followed by a challenge to physical action, where the congregation is
 12 challenged to approach the altar to “come believing, come praying.” As mandated by
 13 Scripture, the service concludes with fellowship both inside and outside the
 14 sanctuary: “And they continued steadfastly in the apostles’ doctrine and fellowship,
 15 and in the breaking of bread, and in prayers.” (Acts 2:42.)
 16        56.    South Bay Pentecostal Church also perform baptisms, funerals,
 17 weddings, and other religious ceremonies.
 18        57.    They believe Scripture exhorts them to “[r]epent, and be baptized every
 19 one of you in the name of Jesus Christ for the remission of sins, and ye shall receive
20 the gift of the Holy Ghost.” (Acts 2:38.) They believe this sacrament of “new birth”
 21 cannot be performed on one’s own, or by staying at home. One may repent on their
22 own, but they cannot baptize themselves. They believe there is no justifiable reason for
 23 postponing the sacrament of baptism, as it is a necessary part of salvation.
24         58.    Since the Orders prohibiting physical religious assembly were put in
 25 place, the Church’s ability to carry out its ministry has been dramatically curtailed.
 26 Bishop Hodges has neither experienced symptoms of nor been diagnosed with
 27 COVID-19.
28         59.    These orders forbid the assembly required to come together with one
                                         13
                    Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.16 Page 16 of 128



  1 accord. These orders forbid baptism, gathering around the altar, and any form of
  2 “being together” that is both physical and spiritual.
  3        60.    “Zoom Meetings” and other tele-conferencing applications are
  4 inadequate substitutes as they curtail a minister’s ability to lay hands upon a
  5 congregant or perform a baptism. They also curtail the congregation’s ability to
  6 approach the altar, which is central to their experience of faith.
  7        61.    As a result of the Orders, South Bay Pentecostal Church is prohibited
  8 from holding the services mandated by Scripture. These include the important
  9 milestone services that mark life events and even the end of a life.
 10        62.    South Bay Pentecostal Church desires to hold services in a manner that
 11 properly protects its congregants so that they may observe the inviolable precepts of
 12 Scripture and encourage and comfort one another during these troubling times of the
 13 COVID-19 outbreak. The Church’s congregation needs to connect with one another
 14 in order to receive the hope and encouragement they need to heal and grow in their
 15 faith and in order to observe the Scriptural requirement of gathering together with
 16 one accord.
 17        63.    The Orders’ outright ban on religious services are overbroad and
 18 unnecessary because Sunday services, baptisms, and funerals may be held in a
 19 manner consistent with the social distancing guidelines. If restaurants, auto
20 mechanics, and marijuana dispensaries are capable of following these guidelines, the
 21 congregation of South Bay Pentecostal Church is certainly capable.
22         64.    As the below photo demonstrates, South Bay Pentecostal Church
 23 possesses a large sanctuary that provides ample room to accommodate the six feet of
24 social distancing required by the County and CDC requirements. Moreover, should
 25 the amount of congregants threaten to overwhelm the social distancing guidelines,
 26 additional services can be added to accommodate smaller gatherings that would
 27 satisfy those guidelines.
28
                                         14
                    Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.17 Page 17 of 128



  1
  2
  3
  4
  5
  6
  7        65.    In addition, the Church can integrate masks, gloves, screens, veils, and
  8 other screening mechanisms in order to protect congregants and inhibit the spread of
  9 COVID-19 during all services, including Sunday worship, baptisms, and funerals.
 10 Furthermore, the Church will encourage anyone uncomfortable with gathering
 11 during the pandemic to stay at home. The Church will also require that anyone who
 12 is sick or has symptoms to stay at home.
 13        66.    In other words, the Church can and will abide by the County’s Social
 14 Distancing and Sanitation Protocol, and any other necessary guidelines, just like any
 15 other organization.
 16        67.    These services are essential for the spiritual health of the congregation
 17 so that the congregants can exhort one another and the will of God during these
 18 difficult times.
 19        68.    The Church has previously demonstrated its ability to adopt and enforce
20 suitable guidelines for social distancing practices through its work as what may be the
 21 largest food distributor to needy people in the South Bay region of San Diego County.
22 Since the closure orders were placed, the Church worked with the Chula Vista Police
 23 Department to develop a drive-through food distribution system so that hundreds of
24 cars may drive into and around the Church parking lot. Volunteers are provided
 25 masks and gloves and deliver groceries, contact-free, directly into each driver’s trunk
 26 or cargo area. During any given week, the Church distributes between three and
 27 twelve tons of food. The Church has also been publicly fêted for its efforts by the
28 Mayor of Chula Vista.
                                            15
                       Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.18 Page 18 of 128



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12        69.    If the Church is capable of demonstrating and implementing proper
 13 social distance protocols for the purposes of food distribution, it is clearly capable of
 14 demonstrating and implementing similar protocols when engaging in its Scripturally
 15 mandated worship practices.
 16                           Rabbi Mendel Polichenco
 17        70.    Rabbi Mendel Polichenco is a rabbi of the Jewish faith. It is his mission
 18 to educate and inspire passion for Judaism in his congregants. He serves as rabbi and
 19 director of Chabad of Carmel Valley, located in San Diego, California. He also serves
20 as director of Chabad Without Borders.
 21        71.    Rabbi Polichenco’s life’s mission was lovingly formed in the embrace of
22 Argentina’s vibrant Jewish community. From a young age, he knew that it was his
 23 vocation to follow in the footsteps of his father. Rabbi Polichenco’s father was a rabbi
24 and prominent leader in their faith community and was responsible for opening a
 25 number of Jewish day schools and high schools in their native Buenos Aires.
 26        72.    In the coming years, Rabbi Polichenco concluded that he must make an
 27 absolute commitment to follow in his father’s footsteps. Therefore, he not only
28 became a rabbi, but he also became a builder of communities. Soon after he was
                                         16
                    Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.19 Page 19 of 128



  1 ordained, he became the rabbi for the Jewish Community of Tijuana—the first
  2 official representative of the Chabad movement in Mexico. As rabbi, he also founded
  3 the first and only Jewish Day School in the state of Baja California, which remained
  4 open for seven years. Believing that spiritual sustenance must nourish mind, soul and
  5 body, he also opened a Kosher restaurant, bakery, and catering service, which
  6 operates to this day. Over the coming years, he expanded his activities in Baja
  7 California and, ultimately, into the United States.
  8           73.   Rabbi Polichenco is a sincere, strong believer in the Torah’s mitzvahs.
  9 He holds sacred the Torah’s command that “[a]ccording to the law [the rabbinical
 10 courts] instruct you and according to the judgment they say to you, you shall do; you
 11 shall not divert from the word they tell you, either right or left.” (Deuteronomy
 12 17:11.)
 13           74.   In observance of these precepts and his sincerely held religious beliefs,
 14 Rabbi Polichenco holds weekly Shabbat services at Chabad of Carmel Valley in San
 15 Diego, California. Approximately three-hundred adults worship at Shabbat.
 16 Moreover, he holds midweek Shacharit services. Approximately twenty adult
 17 attendees congregate at these weekday services.
 18           75.   He also performs funerals, Bar Mitzvahs, Bat Mitzvahs, weddings, and
 19 other religious ceremonies.
20            76.   Jewish services and ceremonies require a quorum of ten men to be
 21 present in the same physical space in order for the service or ceremony to commence.
22 This quorum requirement applies to Shabbat, Shacharit, funerals, Bar Mitzvahs, Bat
 23 Mitzvahs, and weddings.
24            77.   Rabbi Polichenco also teaches weekly classes on the Torah for teenagers
 25 and adults. In addition, he offers social services and counseling.
 26           78.   He serves a congregation that is multi-racial and represents a cross-
 27 section of society, from rich to poor and encompassing people of all ages. His
28 congregation also includes members and visitors who run the gamut of essential
                                           17
                      Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.20 Page 20 of 128



  1 workers. These essential workers and service providers receive spiritual support,
  2 comfort, guidance, and shelter from his ministry.
  3          79.   He is also the director of Chabad Without Borders, which operates
  4 fifteen Chabad branches in Mexico and three branches in San Diego County.
  5          80.   Since the Orders prohibiting physical religious assembly were put in
  6 place, Rabbi Polichenco’s ability to carry out his ministry has been dramatically
  7 curtailed. He has been forced to curtail his ministry, as well as that of Chabad of
  8 Carmel Valley and Chabad Without Borders, despite the fact that he has neither
  9 experienced symptoms of nor been diagnosed with COVID-19.
 10          81.   These orders forbid the assembly required to hold Shabbat, Shacharit,
 11 funerals, Bar Mitzvahs, Bat Mitzvahs, and weddings. This is because allowing a
 12 quorum of at least ten men to gather in the same physical space is facially prohibited
 13 by the Orders.
 14          82.   “Zoom Meetings” and other tele-conferencing applications are
 15 insufficient for amassing the required quorum to commence a Shabbat or Shacharit
 16 service because the rabbinical mitzvahs require that at least ten men be physically
 17 present in the same space. If this minimum threshold is not met, a service cannot
 18 occur.
 19          83.   As a result of the Orders, Rabbi Polichenco is prohibited from holding
20 the services mandated by the Jewish faith. These also include the important
 21 milestone services that mark life events and even the end of a life.
22           84.   It is particularly heartbreaking and tragic for a congregant to lose a
 23 parent or child and not be able to say the special prayers of comfort and healing that a
24 Jewish funeral provides. Because the Orders prohibit religious assembly, the required
 25 quorum of ten men cannot be marshalled. As a result, Rabbi Polichenco is unable to
 26 hold any funerals, and members of his congregation are left to nurse their heartbreak
 27 in silence.
28           85.   In addition, the orders have forced Rabbi Polichenco to cancel Bar
                                          18
                     Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.21 Page 21 of 128



  1 Mitzvahs. As part of the service, a teenage boy is expected to recite extensive
  2 portions of the Torah. This requires a full year’s study to memorize these substantial
  3 portions for recitation at the Bar Mitzvah service. Such a recitation can only occur on
  4 one specific day, depending on the boy’s birthday. Because the Orders prohibit
  5 religious assembly, the required quorum of ten men cannot be marshalled. As a
  6 result, Rabbi Polichenco is unable to hold any Bar Mitzvahs, and the boys’ years of
  7 hard study are wasted.
  8        86.    Rabbi Polichenco desires to hold services in a manner that properly
  9 protects his congregants so that they may observe the inviolable precepts of the
 10 mitzvahs, and encourage and comfort one another during these troubling times of the
 11 COVID-19 outbreak. His congregation needs to connect with one another in order to
 12 receive the hope and encouragement they need to heal and grow in their Jewish faith.
 13        87.    The Orders are overbroad and unnecessary because Shabbat, Shacharit,
 14 funerals, Bar Mitzvahs, Bat Mitzvahs, and weddings may be held in a manner
 15 consistent with the social distancing guidelines. If restaurants, auto mechanics, and
 16 marijuana dispensaries are capable of following these guidelines, his congregation is
 17 certainly capable.
 18        88.    Chabad of Carmel Valley possesses a very large sanctuary that can
 19 accommodate social distances beyond the six feet required by the County and CDC
20 requirements. Chabad of Carmel Valley can accommodate distances of up to ten feet
 21 per person.
22         89.    Chabad of Carmel Valley also provides space for open air services in a
 23 very large garden. This garden can also accommodate social distance requirements.
24         90.    In addition, regardless of whether services are held indoors or outdoors,
 25 the Chabad can integrate masks, gloves, screens, veils, and other screening
 26 mechanisms in order to protect congregants and inhibit the spread of COVID-19.
 27 Rabbi Polichenco will also encourage anyone uncomfortable with gathering during
28 the pandemic to stay at home. He will also require that anyone who is sick to stay at
                                         19
                    Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.22 Page 22 of 128



  1 home.
  2         91.   In other words, Rabbi Polichenco can, and will abide by the County’s
  3 Social Distancing and Sanitation Protocol, and any other necessary guidelines, just
  4 like any other organization.
  5         92.   These services are essential for the spiritual health of the congregation
  6 so that the congregants can exhort one another and the will of God during these
  7 difficult times.
  8                      The Current State of the Pandemic
  9         93.   Due to the unified efforts of the American people, efforts to curb the
 10 coronavirus have proven successful.
 11         94.   The flattening of the curve has been well documented by a medical
 12 expert, Dr. George Deglado, M.D., who has been providing medical support and
 13 direction to a COVID-19 planning group using Monte Carlo simulations to create
 14 accurate planning models—models which have been consistently more accurate than
 15 the State’s models. According to Dr. Delgado:
 16               It is clear that due to mitigation measures carried out
                  throughout California, the trajectory of the COVID-19
 17
                  pandemic has been altered; the “curve has been
 18               flattened.” . . .
 19
                  Hospitalizations and deaths are both lagging indicators. In
20                fact, deaths reflect infections that started approximately three
                  weeks prior. Except in certain geographic pockets where flare-
 21
                  ups may occur, level or decreasing hospitalizations and death
22                rates are reassuring that we have reached a plateau or even a
 23               decrease in the number of new infections.

24                In California, the statistics support the flattening of the curve.
 25               Hospitalizations have remained at a relatively steady level and
                  ICU admissions have trended downward. Deaths have been at
 26               a plateau since early April 6 with the daily death count from
 27               April 6 to May 2 ranging from 31 to 115 per day. Only one of
                  those days had 100 or more deaths. Eight of those days had
28
                                            20
                       Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.23 Page 23 of 128



  1               counts less than 50. Again, deaths are the last lagging
                  indicator.
  2
  3               Los Angeles County has reported about 1,200 deaths (out of
                  California’s approximate total of 2,200). The curve of new
  4
                  deaths has flattened, similar to the California curve. The
  5               Monte Carlo model predicts that total deaths in Los Angeles
                  County will be approximately 1,900, for this year.
  6
  7               The measure R0 (“R naught”) gives an indication of how
                  many additional persons an infected person can infect. When
  8
                  R0 drops below one, an outbreak loses steam and begins to
  9               subside. Our model shows that in Los Angeles County R0
 10               decreased to less than one in early April.

 11         95.   The flattening is also well documented by Kevin Systrom and Mike
 12 Krieger, the founders of Instagram, who have created a website called Rt.live to track
 13 the transmission rate nationwide. Like Dr. Delgado, their website shows that the
 14 curve has effectively flattened. 10
 15         96.   This flattening is also illustrated by a review of the death rates in
 16 California. According to publicly available documents, as of July 1, 2019, the
 17 population of California is estimated to be 39,512,223 persons. 11 As of May 2, 2020,
 18 there are a total of only 2,215 deaths in California. 12 Thus, the probability of dying of
 19 COVID-19 in California is 5.6 out of 100,000. A comparison of California with other
20 states by the Statista.com shows that California is doing amazingly well.13
 21         97.   The flattening is also well corroborated by reports that California
22 hospitals are laying off their staff because they have very few COVID-19 patients and
 23 they are precluded from performing elective procedures (i.e., cancer surgery, heart
24    10
         https://www.vox.com/recode/2020/4/21/21227855/coronavirus-spreading-by-
 25   state-instagram-effective-reproduction-rate
      11
         https://www.census.gov/quickfacts/fact/table/CA/PST045219
 26   12
         https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/
 27   ncov2019.aspx#COVID-19%20by%20the%20Numbers.
      13
         https://www.statista.com/statistics/1109011/coronavirus-covid19-death-rates-us-
28    by-state/
                                          21
                     Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.24 Page 24 of 128



  1 surgery). 14
  2        98.     Finally, the flattening of the curve was impressively illustrated in a
  3 graphic published 15 by Elon Musk:
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
20
 21                 California’s Four Stage Reopening Plan
22         99.     As a result of their unified efforts, Americans began anticipating the day
 23 when they could reap the benefits of their hard work—their sacrifice. They began
24 anticipating a lessening of the extreme measures imposed on them by their
 25 Governors, and began pushing for that lessening to come soon.
 26   14
      https://www.kusi.com/palomar-health-to-lay-off-317-employees-citing-lack-of-
27 revenue/; https://calmatters.org/health/coronavirus/2020/05/health-care-workers-
   layoffs-california-coronavirus-nurses-furloughs-pay-cuts-hospitals/.
28 15 https://twitter.com/elonmusk/status/1255678979043778560
                                          22
                     Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.25 Page 25 of 128



  1        100. In response to that pressure, on Tuesday, April 27, 2020, Governor
  2 Newsom held a press conference in which he outlined how we “have not only bent
  3 the curve in the state of California, but stabilized it.” 16 As a result, “[t]he reality is,
  4 we are just a few weeks away, not months away, from making measurable and
  5 meaningful changes to our stay-at-home order.”17 This was supported by Governor
  6 Newsom’s later recitation of the statistics:
  7              The number of hospitalizations, 1.4% increase. Um, again,
                 we’re seeing some stabilization, decrease, modest increase,
  8
                 decrease, modest increase, uh, in the total number of
  9              people hospitalized. The number of people in ICU’s
 10              basically flat from yesterday, just one individual, uh, more
                 than in the last 24 hours in the ICU—so again,
 11              stabilization. 18
 12   Towards the end of the press conference, Governor Newsom announced that during
 13 a press conference on the next day, he would outline the forthcoming “measurable
 14 and meaningful changes to our stay-at-home order.”
 15        101. On Wednesday, Aril 28, 2020, Governor Newsom announced that those
 16 “meaningful modifications” would come in the form of a four stage plan—with the
 17 present situation representing Stage 1. 19 During the press conference, Governor
 18 Newsom stressed that “the foundational point of emphasis we want to advance today
 19 is phase 2 . . . is in weeks not months, phase 3 and 4, months not weeks.” 20
20         102. During the press conference, Dr. Sonia Angell—the Director of the
 21 California Department of Public Health—explained Stage 2 as follows, and showed
22 the following graphic:
 23               In stage 2, we’re going to really start focusing on lower risk
24                workplaces, that means gradually opening some of those
                  workplaces with adaptions. These include things like:
 25   16
      https://www.facebook.com/CAgovernor/videos/239711700434134/ at 6:03.
 26   17
      Id. at 6:40.
   18
27 19 Id. at 25:04.
      https://www.facebook.com/CAgovernor/videos/524013811808326/
   20
28    Id. at 48:43.
                                          23
                     Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.26 Page 26 of 128



  1              Retail, allowing for curbside pickup; Manufacturing, which
                 can include things like toys, clothing, other things,
  2
                 furniture, that was not a part of the essential sector;
  3              Talking about offices, this can include things like PR firms,
  4              and consulting, and other places where telework is not
                 possible, but by modifying the environment itself, it can
  5              make it lower risk for individuals; and then ultimately
  6              talking about opening more public spaces, things like parks
                 and trails, that may have historically been limited because
  7
                 of our concerns, trying to think about how we can modify
  8              that to make them safer for individuals to enjoy the outdoor
  9              spaces because we know physical activity is so important to
                 our health, and this is also about health, clearly. 21
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
20         103. Dr. Angell then described Stage 3 and 4 as follows: “The third stage is
 21 when we get into those areas that may be higher risk, those sectors that we think will
22 take a lot more modification to adapt in a way that can make them places where people
 23 can move with lower risk.”22 “Those are things like getting your hair cut, uh getting
24 your nails done, doing anything that has very close inherent relationships with other
 25 people, where the proximity is very close.” 23 “And then ultimately, the space that we
 26
      21
 27   Id. at 37:29.
      22
      Id. at 35:22.
   23
28    Id. at 35:52.
                                           24
                      Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.27 Page 27 of 128



  1 all look forward to, someday as we move forward and work diligently together, is Stage
  2 4, which would be the end of the stay-at-home order. And that’s when we’d be
  3 opening all of our highest risk workplaces without modification necessary at that time,
  4 because at that time we will know that we have identified a way that we can keep
  5 people safe from COVID-19.24
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16        104. Then, on May 4, 2020, Governor Newsom issued a press release in
 17 which he stated that Stage 2 will begin, in part, on Friday, May 8, 2020. According to
 18 that press release, only some businesses will be allowed to reopen, like “bookstores,
19 clothing stores, florists and sporting goods stores,” but not yet “offices, seated dining
                                                25
20 at restaurants, shopping malls or schools.”
 21        105. On May 7, 2020, Governor Newsom held a press conference to
22 announce the beginning of Stage 2, and the publication of his Resilience Roadmap
23 (Ex. 1-3.) During that press conference, Governor Newsom was asked by a journalist
24 why schools were being prioritized over places of worship. The following exchange
25 followed:
 26
      24
 27  Id. at 46:49.
      25
     https://www.gov.ca.gov/2020/05/04/governor-newsom-provides-update-on-
28 californias-progress-toward-stage-2-reopening/
                                         25
                    Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.28 Page 28 of 128



  1                 Q: Thank you Governor. Can you clarify why churches and
                    salons are in Stage 3 and not Stage 2. Um, what makes
  2
                    them more high risk than schools, for example? Uh, what
  3                 factors are you weighing here when you decide what goes
  4                 into what phase?

  5                 A: Yeah, we’re, we’re looking at the science,
                    epidemiology, looking again at frequency, duration, time,
  6
                    uh, and looking at low risk-high reward, low risk-low
  7                 reward, looking at a series of conditions and criteria, as well
  8                 as best practices uh from other states and nations. 26

  9 In other words, places of worship are being sidelined because they provide a “low
 10 reward” in the eyes of California.
 11           106. On May 7, 2020, Governor Newsom also published his Resilience
 12 Roadmap online. (Ex. 1-3.) That Roadmap identifies the industries that may open
 13 immediately (retail for curbside pickup, manufacturing and logistics), those that will
 14 open in a few weeks (shopping malls, car washes, schools, restaurants), and those
 15 that cannot open for several months, until Stage 3 is announced (salons, tattoo
 16 parlors, gyms, bars, movie theaters, and places of worship). (Ex. 1-3, at 9). For each
 17 industry that will be allowed to open in Stage 2, the Roadmap also linked to industry-
 18 specific Pandemic Guidance that the industry must comply with. The industry must
 19 both comply with the guidance, and certify to the state that it is in compliance. The
20 Guidance for two industries opening immediately—manufacturing and logistics—is
 21 included in Exhibits 1-3. At the same time, Governor Newsom published a press
22 release announcing the Resilience Roadmap, and explaining the same. (Ex. 1-4.)
 23                                        Conclusion
24            107. In full understanding of the public and private danger posed by the
 25 coronavirus, churches and people of faith have conducted themselves, and intend to
 26 continue conducting themselves, in a manner that adheres to CDC and California
 27 guidelines on social distancing and safe gatherings. There is no generic protocol
      26
28         https://www.facebook.com/CAgovernor/videos/260976601615609/, at 50:36.
                                           26
                      Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.29 Page 29 of 128



  1 published by the State of California, but the County of San Diego’s Order includes a
  2 requirement that essential businesses complete and comply with its Social Distancing
  3 and Sanitation Protocol. (Ex. 2-2.) Plaintiffs are fully willing to comply with this
  4 Protocol—and any reasonable Guidance mandated by the state—but they cannot
  5 abide by an indefinite shut down of their churches.
  6         108. To be blunt, California’s present regime, which mandates that
  7 Californians who need the Spirit of Almighty God settle for the lesser spirits
  8 dispensed out of California’s liquor stores, is demeaning and denigrating to all
  9 persons of faith. Plaintiffs contend that, at least for their congregants, their
 10 assemblies are an “essential service” and should therefore, because of fundamental
 11 First Amendment Protections, be treated equal to Stage 2 “essential” businesses.
 12         109. California’s targeting of religious adherents and total ban from religious
 13 assembly, even in a manner consistent with governmental social distancing
 14 guidelines, while permitting similar (and at times even more intimate) social
 15 interaction to continue unabated in retail and commercial establishments, flouts the
 16 protections of the U.S. and California Constitutions.
 17         110. Thus, Plaintiffs bring this case to highlight the troubling erosion of
 18 fundamental and cherished liberties wrought by the imposition of the Orders and the
 19 Four Stage Reopening Plan, and their unconstitutional enforcement by the California
20 Attorney General and San Diego police.
 21         111.   Plaintiffs do not seek to discredit or discard the government’s
22 unquestionable interest in doing that task for which it was instituted—protecting the
 23 citizenry. But, as is often true in times of crisis and fear, Plaintiffs respectfully submit
24 that to uphold its sworn duties, California has—perhaps unwittingly, perhaps not—
 25 stepped over a line the U.S. and California Constitutions do not permit. Plaintiffs
 26 thus bring this action to ensure that this Court safeguard the cherished liberties for
 27 which millions have fought, bled, and died. For, “[i]f the provisions of the
28 Constitution be not upheld when they pinch as well as when they comfort, they may
                                          27
                     Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.30 Page 30 of 128



  1 as well be discarded.” Home Bldg. & Loan Ass’n v. Blaisdell, 290 U.S. 398, 483 (1934)
  2 (Sutherland, J., dissenting).
  3                           FIRST CLAIM FOR RELIEF
  4           Free Exercise Clause of First Amendment to U.S. Constitution
  5                          (By all Plaintiffs against All Defendants)
  6        112. Plaintiffs incorporate by reference all allegations contained in the
  7 preceding paragraphs as though fully set forth herein.
  8        113.   The Orders and Defendants’ enforcement thereof violate the First
  9 Amendment, both facially and as-applied to Plaintiffs. The First Amendment of the
 10 Constitution protects the “free exercise” of religion. Fundamental to this protection
 11 is the right to gather and worship. See W. Va. State Bd. of Educ. v. Barnette, 319 U.S.
 12 624, 638 (1943) (“The very purpose of a Bill of Rights was to withdraw certain
 13 subjects from the vicissitudes of political controversy, to place them beyond the reach
 14 of majorities and officials and to establish them as legal principles to be applied by the
 15 courts . . . [such as the] freedom of worship and assembly.”). The Free Exercise
 16 Clause applies to the states through the Due Process Clause of the Fourteenth
 17 Amendment. Cantwell v. Connecticut, 310 U.S. 296 (1940).
 18        114. As the Supreme Court has noted, “a law burdening religious practice
 19 that is not neutral or not of general application must undergo the most rigorous of
20 scrutiny.” Church of the Lukumi Babalu Aye, Inc. v. Hialeah, 508 U.S. 520, 546 (1993).
 21 “A law is not generally applicable if its prohibitions substantially underinclude non-
22 religiously motivated conduct that might endanger the same governmental interest
 23 that the law is designed to protect.” Stormans, Inc. v. Wiesman, 794 F.3d 1064, 1079
24 (9th Cir. 2015) (citing Lukumi, 508 U.S. at 542–46). “In other words, if a law pursues
 25 the government’s interest ‘only against conduct motivated by religious belief,’ but
 26 fails to include in its prohibitions substantial, comparable secular conduct that would
 27 similarly threaten the government’s interest, then the law is not generally
28 applicable.” Id.
                                          28
                     Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.31 Page 31 of 128



  1         115.   The Orders and Reopening Plan are neither neutral nor of general
  2 application. Defendants’ restrictions have specifically and explicitly targeted religious
  3 and “faith-based” services and are thus not neutral on their face. Defendants have
  4 prohibited certain public and private gatherings deemed “non-essential,” including
  5 out-of-home religious services, while exempting a laundry list of industries and
  6 services purportedly “essential” to the government’s various interests, including
  7 medical cannabis dispensaries and other medical providers, courts, public utilities,
  8 daycare and childcare, and “necessary” shopping.
  9         116.   In addition to relegating all faith activities to a third-class status (at best),
 10 Defendants have threatened criminal penalties for holding in person services, and
 11 have thus substantially burdened Plaintiffs’ religious exercise. Defendants have
 12 forced Plaintiffs to choose between their sincerely held religious beliefs and their
 13 desire to follow secular rules, in many cases imposed by unelected officials.
 14         117.   Laws and government actions that burden religious practice and are
 15 either not neutral or not generally applicable must satisfy a compelling governmental
 16 interest and be narrowly tailored to achieve that end.
 17         118. Defendants’ mandates are not “narrowly tailored” to further any
 18 compelling governmental interest. Defendants have granted numerous special
 19 exemptions to their bans on public gatherings and conduct, including for purportedly
20 “essential” businesses and activities, provided that social distancing practices are
 21 observed. Since these gatherings may be permitted, there can be no doubt that
22 Defendants must permit Plaintiffs to engage in religious activities and services
 23 provided that Plaintiffs also adhere to the social distancing guidelines currently in
24 place.
 25         119.   Requiring Plaintiffs to abstain from religious gatherings, despite
 26 substantial modifications to satisfy the public health interests at stake, violates
 27 Plaintiffs’ Constitutional right to free exercise of religion. The state does not have the
28 power under our Constitutional scheme to decree that as to faith activities,
                                          29
                     Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.32 Page 32 of 128



  1 “streaming” (for those congregations and parishioners with the wealth and
  2 technological acumen to partake of such truncated substitutes) is “good enough”
  3 when at the same time the state protects the entertainment industry and media
  4 organizations’ First Amendment rights while denying the Plaintiffs their First
  5 Amendment rights.
  6        120. Plaintiffs have no adequate remedy at law and will suffer serious and
  7 irreparable harm to their constitutional rights unless Defendants are enjoined from
  8 implementing and enforcing the Orders.
  9        121. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
 10 declaratory relief and temporary, preliminary, and permanent injunctive relief
 11 invalidating and restraining enforcement of the Orders.
 12        122. Plaintiffs found it necessary to engage the services of private counsel to
 13 vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
 14 attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.
 15                        SECOND CLAIM FOR RELIEF
 16      Free Exercise of Religion of Article I, Section 4, of the Cal. Constitution
 17                         (By all Plaintiffs against All Defendants)
 18        123. Plaintiffs incorporate by reference all allegations contained in the
 19 preceding paragraphs as though fully set forth herein.
20         124. In California “[f]ree exercise and enjoyment of religion without
 21 discrimination or preference are guaranteed.” Cal. Const. Art. 1, §4.
22         125. “In general, the religion clauses of the California Constitution are read
 23 more broadly than their counterparts in the federal Constitution.” Carpenter v. City
24 and County of San Francisco, 93 F.3d 627, 629 (9th Cir. 1996). Courts “therefore
 25 review [a] challenge. . . under the free exercise clause of the California Constitution
 26 in the same way [they] might have reviewed a similar challenge under the federal
 27 Constitution after Sherbert, and before Smith. In other words, we apply strict
28 scrutiny.” Catholic Charities of Sacramento, Inc. v. Superior Court, 32 Cal. 4th 527, 562
                                         30
                    Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.33 Page 33 of 128



  1 (2004) (citations omitted).
  2        126. For the reasons stated in Plaintiffs’ First Claim for Relief, requiring
  3 Plaintiffs to abstain from its religious gatherings, despite substantial modifications to
  4 satisfy the public health interests at stake, violates Plaintiffs’ free exercise rights
  5 under the California Constitution as well.
  6        127. Plaintiffs have no adequate remedy at law and will suffer serious and
  7 irreparable harm to their constitutional rights unless Defendants are enjoined from
  8 implementing and enforcing the Orders, or are enjoined from at least finding religious
  9 services to be stage-two “essential.”
 10        128. Plaintiffs have found it necessary to engage the services of private
 11 counsel to vindicate their rights under the law. Plaintiffs are therefore entitled to an
 12 award of attorney fees and costs pursuant to California Code of Civil Procedure
 13 Section 1021.5.
 14                          THIRD CLAIM FOR RELIEF
 15           Establishment Clause of First Amendment to U.S. Constitution
 16                         (By all Plaintiffs against All Defendants)
 17        129. Plaintiffs incorporate by reference all allegations contained in the
 18 preceding paragraphs as though fully Set forth herein.
 19        130. The Orders and Defendants’ enforcement thereof violate the First
20 Amendment, both facially and as-applied to Plaintiffs. The Establishment Clause of
 21 the “First Amendment mandates governmental neutrality between religion and
22 religion, and between religion and nonreligion.” McCreary Cty., Ky. v. Am. Civil
 23 Liberties Union of Ky., 545 U.S. 844, 860 (2005) (citing Epperson v. Arkansas, 393 U.S.
24 97, 104 (1968)). The Establishment Clause applies to the states through the Due
 25 Process Clause of the Fourteenth Amendment. Everson v. Board of Ed. of Ewing, 330
 26 U.S. 1 (1947).
 27        131.   The Orders, as stated, advance no secular purpose. Defendants have
28 made numerous exceptions to their Orders, permitting the same conduct
                                           31
                      Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.34 Page 34 of 128



  1 (counseling) if performed by secular practitioners but not religious ministers.
  2 Defendants have also distinguished between religions, permitting services that can be
  3 performed via livestream to proceed, but banning all Jewish services that require in-
  4 person participation. It is not for Defendants to determine which faiths may have
  5 their services proceed.
  6        132. The Orders and Defendants’ ad hoc enforcement of them have the
  7 primary effect of inhibiting religious activity.
  8        133. Defendants have failed to avoid excessive government entanglement
  9 with religion. Defendants permit only some forms of religious observance, such as
 10 livestreamed, at-home religious activities.
 11        134. There is no historical precedent in the United States for inhibiting
 12 religious practices on terms more restrictive than those imposed on identical secular
 13 activities, as Defendants do now.
 14        135. Plaintiffs have no adequate remedy at law and will suffer serious and
 15 irreparable harm to their constitutional rights unless Defendants are enjoined from
 16 implementing and enforcing the Orders.
 17        136. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
 18 declaratory relief and temporary, preliminary, and permanent injunctive relief
 19 invalidating and restraining enforcement of the Orders.
20         137.   Plaintiffs found it necessary to engage the services of private counsel to
 21 vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
22 attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.
 23                         FOURTH CLAIM FOR RELIEF
24             Free Speech Clause of First Amendment to U.S. Constitution
 25                           (By all Plaintiffs against All Defendants)
 26        138. Plaintiffs incorporate by reference all allegations contained in the
 27 preceding paragraphs as though fully Set forth herein.
28         139. The Orders and Defendants’ enforcement thereof violate the First
                                          32
                     Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.35 Page 35 of 128



  1 Amendment, both facially and as-applied to Plaintiffs.
  2        140. Under Defendants’ Orders, public gatherings and church services are
  3 prohibited.
  4        141. Plaintiffs engage in protected speech through worship, religious
  5 discussions, singing hymns, and praying with their congregation.
  6        142. Defendants’ imposition of the Orders is unreasonable and has a chilling
  7 effect on protected speech by outright banning in-person church services at the pain
  8 of criminal penalty. Additionally, the City Orders state that “[e]ach individual officer
  9 should use their discretion in enforcing this order and always keep the intent of the
 10 order in mind.” But the City Orders fail to provide any guidance as to what violations
 11 would be prioritized, leaving it up to the officers’ unfettered discretion to decide
 12 which violations to enforce. Such a lack of standards along with a grant of such
 13 discretion renders the Orders unconstitutional both facially and as they are applied.
 14        143. The Orders are unconstitutionally overbroad, and therefore void as a
 15 matter of law, both on their faces, and as it is applied.
 16        144. Plaintiffs have no adequate remedy at law and will suffer serious and
 17 irreparable harm to their constitutional rights unless Defendants are enjoined from
 18 implementing and enforcing the Orders.
 19        145. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
20 declaratory relief and temporary, preliminary, and permanent injunctive relief
 21 invalidating and restraining enforcement of the Orders.
22         146. Plaintiffs found it necessary to engage the services of private counsel to
 23 vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
24 attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.
 25                           FIFTH CLAIM FOR RELIEF
 26          Freedom of Speech of Article I, Section 2, of the Cal. Constitution
 27                          (By all Plaintiffs against All Defendants)
28         147. Plaintiffs incorporate by reference all allegations contained in the
                                          33
                     Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.36 Page 36 of 128



  1 preceding paragraphs as though fully set forth herein.
  2        148. In California, “[e]very person may freely speak, write and publish his or
  3 her sentiments on all subjects, being responsible for the abuse of this right. A law may
  4 not restrain or abridge liberty of speech or press.” Cal. Const. Art. 1, §2.
  5        149. “The California Supreme Court has recognized that the California
  6 Constitution is ‘more protective, definitive and inclusive of rights to expression and
  7 speech’ than the First Amendment to the United States Constitution.” Rosenbaum v.
  8 City and County of San Francisco, 484 F.3d 1142, 1167 (9th Cir. 2007).
  9        150. For the reasons stated in Plaintiffs’ Fourth Claim for Relief, requiring
 10 Plaintiffs to abstain from their religious gatherings, despite substantial modifications
 11 to satisfy the public health interests at stake, violates Plaintiffs’ liberty of speech
 12 rights under the California Constitution as well.
 13        151.    Plaintiffs have no adequate remedy at law and will suffer serious and
 14 irreparable harm to their constitutional rights unless Defendants are enjoined from
 15 implementing and enforcing the Orders.
 16        152. Plaintiffs have found it necessary to engage the services of private
 17 counsel to vindicate their rights under the law. Plaintiffs are therefore entitled to an
 18 award of attorneys’ fees and costs pursuant to California Code of Civil Procedure
 19 Section 1021.5.
20                            SIXTH CLAIM FOR RELIEF
 21               Violation of First Amendment Freedom of Assembly Clause
22                           (By all Plaintiffs against All Defendants)
 23        153. Plaintiffs incorporate by reference all allegations contained in the
24 preceding paragraphs as though fully set forth herein.
 25        154. The Orders and Defendants’ enforcement thereof violate the First
 26 Amendment, both facially and as-applied to Plaintiffs. The First Amendment of the
 27 Constitution protects the “right of the people peaceably to assemble.” The Freedom
28 of Assembly Clause was incorporated against the states in De Jonge v. Oregon, 299
                                           34
                      Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.37 Page 37 of 128



  1 U.S. 353 (1937).
  2        155. “The right of free speech, the right to teach, and the right of assembly
  3 are, of course, fundamental rights.” Whitney v. California, 274 U.S. 357, 373 (1927).
  4 When a government practice restricts fundamental rights, it is subject to “strict
  5 scrutiny” and can be justified only if it furthers a compelling government purpose
  6 and, even then, only if no less restrictive alternative is available. See, e.g., San Antonio
  7 Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 16-17 (1973); Dunn v. Blumstein, 405 U.S.
  8 330 (1972).
  9        156. By denying Plaintiffs the ability to conduct services, Defendants are in
 10 violation of the Freedom of Assembly Clause. Defendants cannot meet the no-less-
 11 restrictive-alternative test. The CDC’s and the County’s social distancing guidelines
 12 are appropriate to limit the spread of COVID-19. Imposing more restrictive
 13 requirements that target churches while at the same time allowing manufacturing,
 14 logistics, offices, retail, and restaurants to open is not the least restrictive means of
 15 achieving Defendants’ public safety goals.
 16        157. Requiring Plaintiffs to abstain from religious gatherings, despite
 17 substantial modifications to satisfy the public health interests at stake, violates
 18 Plaintiffs’ Constitutional right to peaceably assemble.
 19        158. Plaintiffs have no adequate remedy at law and will suffer serious and
20 irreparable harm to their constitutional rights unless Defendants are enjoined from
 21 implementing and enforcing the Orders.
22         159. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
 23 declaratory relief and temporary, preliminary, and permanent injunctive relief
24 invalidating and restraining enforcement of the Orders.
 25        160. Plaintiffs found it necessary to engage the services of private counsel to
 26 vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
 27 attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.
28 ///
                                          35
                     Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.38 Page 38 of 128



  1                        SEVENTH CLAIM FOR RELIEF
  2     Freedom of Assembly of Article I, Section 3, of the California Constitution
  3                         (By all Plaintiffs against All Defendants)
  4        161.   Plaintiffs incorporate by reference all allegations contained in the
  5 preceding paragraphs as though fully set forth herein.
  6        162. In California “[t]he people have the right to . . . assemble freely to
  7 consult for the common good.” Cal. Const. Art. 1, §3.
  8        163. For the reasons stated in Plaintiffs’ Sixth Claim for Relief, requiring
  9 Plaintiffs to abstain from their religious gatherings, despite substantial modifications
 10 to satisfy the public health interests at stake, violates Plaintiffs’ right to assemble
 11 freely under the California Constitution as well.
 12        164. Plaintiffs have no adequate remedy at law and will suffer serious and
 13 irreparable harm to their constitutional rights unless Defendants are enjoined from
 14 implementing and enforcing the Orders.
 15        165. Plaintiffs have found it necessary to engage the services of private
 16 counsel to vindicate their rights under the law. Plaintiffs are therefore entitled to an
 17 award of attorneys’ fees and costs pursuant to California Code of Civil Procedure
 18 Section 1021.5.
 19                         EIGHTH CLAIM FOR RELIEF
20         Right to Liberty of Article I, Section 1, of the California Constitution
 21                         (By all Plaintiffs against All Defendants)
22         166. Plaintiffs incorporate by reference all allegations contained in the
 23 preceding paragraphs as though fully set forth herein.
24         167. In California, “[a]ll people are by nature free and independent and have
 25 inalienable rights. Among these are enjoying and defending life and liberty, acquiring,
 26 possessing, and protecting property, and pursuing and obtaining safety, happiness,
 27 and privacy.” Cal. Const. Art. 1, §1.
28         168. California courts have found that Public Health Officials could not
                                           36
                      Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.39 Page 39 of 128



  1 quarantine 12 blocks of San Francisco Chinatown because of nine deaths due to
  2 bubonic plague. See Jew Ho v. Williamson, 103 F. 10 (C.C. Cal. 1900); Wong Wai v.
  3 Williamson, 103 F. 1 (C.C. Cal. 1900).
  4        169. In Jew Ho and Wong Wai, the California courts found that there were
  5 more than 15,000 people living in the twelve blocks of San Francisco Chinatown who
  6 were to be quarantined. The courts found it unreasonable to shut down the ability of
  7 over 15,000 people to make a living because of nine deaths. This was one death for
  8 every 1,666 inhabitants of Chinatown.
  9        170. In Jew Ho, the court stated that it was “purely arbitrary, unreasonable,
 10 unwarranted, wrongful, and oppressive interference with the personal liberty of
 11 complainant” who had “never had or contracted said bubonic plague; that he has
 12 never been at any time exposed to the danger of contracting it, and has never been in
 13 any locality where said bubonic plague, or any germs of bacteria thereof, has or have
 14 existed.” Jew Ho, 103 F. 10.
 15        171.   California courts have instead focused on the necessity of there being
 16 “reasonable grounds [] to support the belief that the person so held [quarantined] is
 17 infected.” Ex parte Martin, 83 Cal. App. 2d 164 (1948). Public Health Officials must
 18 be able to show “probable cause to believe the person so held has an infectious
 19 disease. . . .” Id. “[A] mere suspicion [of a contagious disease], unsupported by facts
20 giving rise to reasonable or probable cause, will afford no justification at all for
 21 depriving persons of their liberty and subjecting them to virtual imprisonment under a
22 purported order of quarantine.” Ex parte Arta, 52 Cal. App. 380, 383 (1921)
 23 (emphasis added).
24         172. As stated above, as of May 2, 2020, COVID-19 is responsible for 2,215
 25 deaths in California. As of July 1, 2019, the population of California is estimated to be
 26 39,512,223 persons. Thus, the probability of dying of COVID-19 in California is 5.6
 27 out of 100,000.
28         173.   Plaintiffs have never had or contracted said coronavirus, and have not
                                           37
                      Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.40 Page 40 of 128



  1 had any contact with individuals who have tested positive.
  2         174. Requiring Plaintiffs to abstain from all religious gatherings, despite
  3 substantial modifications to satisfy the public health interests at stake, violates their
  4 California Constitutional liberty rights.
  5         175. Plaintiffs have no adequate remedy at law and will suffer serious and
  6 irreparable harm to their constitutional rights unless Defendants are enjoined from
  7 implementing and enforcing the Orders.
  8         176. Plaintiffs have found it necessary to engage the services of private
  9 counsel to vindicate their rights under the law. Plaintiffs are therefore entitled to an
 10 award of attorneys’ fees and costs pursuant to California Code of Civil Procedure
 11 Section 1021.5.
 12                            NINTH CLAIM FOR RELIEF
 13                Violation of Substantive Rights in the Due Process Clause of
 14                       Fourteenth Amendment to U.S. Constitution
 15                           (By all Plaintiffs against All Defendants)
 16         177.     Plaintiffs incorporate by reference all allegations contained in the
 17 preceding paragraphs as though fully set forth herein.
 18         178. The Orders and Defendants’ enforcement thereof violate Plaintiffs’
 19 substantive due process rights secured by the Fourteenth Amendment to the U.S.
20 Constitution. Under the Due Process Clause of the Fourteenth Amendment, no State
 21 shall “deprive any person of life, liberty, or property, without due process of law.”
22 The fundamental liberties protected by this Clause include most of the rights
 23 enumerated in the Bill of Rights. See Duncan v. Louisiana, 391 U.S. 145, 147–149
24 (1968). In addition, these liberties extend to certain personal choices central to
 25 individual dignity and autonomy, including intimate choices that define personal
 26 identity and beliefs. See, e.g., Eisenstadt v. Baird, 405 U.S. 438, 453 (1972); Griswold v.
 27 Connecticut, 381 U.S. 479, 484–486 (1965).
28          179. Plaintiffs’ rights to freedom of religion, assembly, speech, and travel are
                                            38
                       Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.41 Page 41 of 128



  1 fundamental rights protected by the U.S. Constitution. See, e.g., Aptheker v. Secretary
  2 of State, 378 U.S. 500, 520 (1964); Kent v. Dulles, 357 U.S. 116, 127 (1958).
  3        180. When a government practice restricts fundamental rights such as the
  4 right to practice religion freely, assemble peacefully, speak, and travel, it is subject to
  5 “strict scrutiny” and can be justified only if it furthers a compelling government
  6 purpose, and, even then, only if no less restrictive alternative is available. See, e.g.
  7 Memorial Hospital v. Maricopa County, 415 U.S. 250, 257–58 (1974); Dunn v.
  8 Blumstein, 405 U.S. 330, 339-341 (1972); Shapiro v. Thompson, 394 U.S. 618, 89
  9 (1969), Maher v. Roe, 432 U.S. 464, 488 (1977).
 10        181. Strict scrutiny applies to Plaintiffs’ claims because the Orders mandate
 11 that Plaintiffs stay at home, impinging on their fundamental rights to freedom of
 12 religion, assembly, speech, and travel. These Orders do not permit Plaintiffs to
 13 exercise these rights, even while conforming to the CDC and County guidelines for
 14 social distancing, unless Defendants deem them “essential” or as participating in
 15 “essential” activities.
 16        182. Defendants’ mandates are not “narrowly tailored” to further any
 17 compelling governmental interest. Defendants have granted numerous special
 18 exemptions to their bans on public gatherings, including for purportedly “essential”
 19 businesses and activities, provided that social distancing practices are observed; and
20 even for out-of-home religious services during Easter, an important day of religious
 21 significance for Christians. Since these gatherings can be permitted, there can be no
22 doubt that Defendants may, and therefore must, permit Plaintiffs to engage in
 23 equivalent constitutionally-protected activities provided that Plaintiffs also adhere to
24 the social distancing guidelines.
 25        183. Plaintiffs have no adequate remedy at law and will suffer serious and
 26 irreparable harm to their constitutional rights unless Defendants are enjoined from
 27 implementing and enforcing the Orders.
28         184. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
                                          39
                     Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.42 Page 42 of 128



  1 declaratory relief and temporary, preliminary, and permanent injunctive relief
  2 invalidating and restraining enforcement of the Orders.
  3        185. Plaintiffs found it necessary to engage the services of private counsel to
  4 vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
  5 attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.
  6                         TENTH CLAIM FOR RELIEF
  7      Equal Protection Clause of Fourteenth Amendment to U.S. Constitution
  8                         (By all Plaintiffs against All Defendants)
  9        186. Plaintiffs incorporate by reference all allegations contained in the
 10 preceding paragraphs as though fully set forth herein.
 11        187. The Orders and Defendants’ enforcement thereof violate the
 12 Fourteenth Amendment, both facially and as-applied to Plaintiffs. The Fourteenth
 13 Amendment of the Constitution provides that “[n]o State shall . . . deny to any
 14 person within its jurisdiction the equal protection of the laws.” Equal protection
 15 requires the state to govern impartially—not draw arbitrary distinctions between
 16 individuals based solely on differences that are irrelevant to a legitimate
 17 governmental objection.
 18        188. Defendants intentionally and arbitrarily categorize individuals and
 19 conduct as either “essential” or “non-essential.” Those persons classified as
20 “essential,” or as participating in essential services, are permitted to go about their
 21 business and activities provided certain social distancing practices are employed.
22 Those classified as “nonessential,” or as engaging in non-essential activities, are
 23 required to stay in their residence, unless it becomes necessary for them to leave for
24 one of the enumerated “essential” activities.
 25        189. Strict scrutiny under the Equal Protection Clause applies where, as here,
 26 the classification impinges on a fundamental right, including the right to practice
 27 religion freely, the right to free speech and assembly, and the right to travel, among
28 others.
                                         40
                    Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.43 Page 43 of 128



  1        190. Defendants cannot satisfy strict scrutiny, because their arbitrary
  2 classifications are not narrowly tailored measures that further compelling government
  3 interests, for the reasons stated above.
  4        191.   Plaintiffs have no adequate remedy at law and will suffer serious and
  5 irreparable harm to their constitutional rights unless Defendants are enjoined from
  6 implementing and enforcing the Orders.
  7        192. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
  8 declaratory relief and temporary, preliminary, and permanent injunctive relief
  9 invalidating and restraining enforcement of the Orders.
 10        193. Plaintiffs found it necessary to engage the services of private counsel to
 11 vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
 12 attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.
 13                       ELEVENTH CLAIM FOR RELIEF
 14                 Vagueness in Violation of the Due Process Clause of
 15                     Fourteenth Amendment to U.S. Constitution
 16                         (By all Plaintiffs against All Defendants)
 17        194. Plaintiffs incorporate by reference all allegations contained in the
 18 preceding paragraphs as though fully set forth herein.
 19        195. The Orders and Defendants’ enforcement thereof violate the Due
20 Process Clause of the Fourteenth Amendment, both facially and as-applied to
 21 Plaintiffs.
22         196. A regulation is constitutionally void on its face when, as matter of due
 23 process, it is so vague that persons “of common intelligence must necessarily guess at
24 its meaning and differ as to its application” Connally v. General Const. Co., 269 U.S.
 25 385, 391 (1926); People ex rel. Gallo v. Acuna, 14 Cal.4th 1090, 1115 (1997). The void
 26 for vagueness doctrine is designed to prevent arbitrary and discriminatory
 27 enforcement. The problem with a vague regulation is that it “impermissibly delegates
28 basic policy matters to policemen, judges, and juries for resolution on an ad hoc and
                                         41
                    Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.44 Page 44 of 128



  1 subjective basis. . . .” Grayned v. City of Rockford, 408 U.S. 104, 108–09 (1972).
  2        197. Defendants’ Orders are void for vagueness for the following reasons:
  3               a. The State Order provides that individuals are ordered to “heed”
  4                  State public health directives. The word “heed” is defined by
  5                  Webster’s Dictionary to mean “to give consideration or attention
  6                  to”—not specifically to adhere to those directives. Yet, the State
  7                  Order is widely reported in the media and cited by local and state
  8                  officials, including the County and City Orders, as compelling
  9                  compliance with State public health directives to shelter in place
 10                  unless conducting essential business. The State Order also includes
 11                  the text of the public health directive, which includes language that
 12                  ostensibly “order[s]” compliance, creating further ambiguity as to
 13                  whether Plaintiffs must comply with, or merely heed, the public
 14                  health directive. Accordingly, the State Order is vague as to what
 15                  precisely is being ordered, and what actions may result in criminal
 16                  penalties, fines, or imprisonment.
 17               b. The City Orders both prohibit all gatherings, including at churches,
 18                  while also stating the following: “I hereby issue a strong
 19                  recommendation, consistent with Centers of Disease Control
20                   guidance from March 16, 2020 to avoid non-essential gatherings to
 21                  the extent possible, to the leaders of the City’s houses of worship and
22                   urge them, in the strongest possible terms, to limit gatherings on
 23                  their premises and to explore and implement ways to practice their
24                   respective faiths while observing social distancing practices.” It is
 25                  ambiguous whether ignoring this “recommendation” will result in
 26                  prosecution.
 27               c. All of the Orders, when issued, were surrounded by statements in
28                   press conferences or press releases stating that they can be enforced,
                                         42
                    Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.45 Page 45 of 128



  1                 but will not always be enforced. And that citizens should police
  2                 themselves, and that officers should exercise good faith judgment.
  3                 Thus, without guidance, no reasonable person would know whether
  4                 his conduct is going to subject him to prosecution. In a March 19,
  5                 2020, press conference, Governor Newsom stressed that there will
  6                 be no police enforcement of the State Orders. 27 In March 18, 2020,
  7                 press conference, the County’s Dr. Wilma Wooten stressed that she
  8                 was only expecting 80%-90% compliance—which would be
  9                 sufficient.28 And in a March 20, 2020 press conference, the City’s
 10                 Police Chief Nisleit stated that “the approach that we are taking” is
 11                 simply “asking for compliance.” 29
 12        198. As a result of these ambiguities, no reasonable person could understand
 13 what conduct violates the Orders and might subject that person to criminal penalties.
 14        199. Plaintiffs have no adequate remedy at law and will suffer serious and
 15 irreparable harm to their constitutional rights unless Defendants are enjoined from
 16 implementing and enforcing the Orders.
 17        200. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
 18 declaratory relief and temporary, preliminary, and permanent injunctive relief
 19 invalidating and restraining enforcement of the Orders.
20         201. Plaintiffs found it necessary to engage the services of private counsel to
 21 vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
22 attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.
 23 ///
24 ///
 25 ///
 26   27
      https://www.facebook.com/CAgovernor/videos/494465634769746/, at 4:00 and
27 34:00.
   28
      https://youtu.be/sogjrotTCSw, at 1:10:15.
   29
28    https://youtu.be/zIXUA3lrJYk, at 9:33, 14:45.
                                         43
                    Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.46 Page 46 of 128



  1                              PRAYER FOR RELIEF
  2        WHEREFORE, Plaintiffs respectfully pray for judgment against Defendants
  3 and request the following relief:
  4        A. An order and judgment declaring that the Orders, facially and as-applied to
  5           Plaintiffs, violate the First and Fourteenth Amendments to the U.S.
  6           Constitution and Article 1, Sections 1, 2, and 4 of the California
  7           Constitution;
  8        B. An order temporarily, preliminarily, and permanently enjoining and
  9           prohibiting Defendants from enforcing the Orders except as to requiring
 10           Plaintiffs to comply with the County of San Diego’s Social Distancing and
 11           Sanitation Protocol, and any other reasonable protocol;
 12        C. For attorneys’ fees and costs; and
 13        D. Such other and further relief as the Court deems appropriate and just.
 14
                                              Respectfully submitted,
 15
 16                                           LiMANDRI & JONNA LLP
 17
 18 Dated: May 8, 2020                  By:   ____________________
 19                                           Charles S. LiMandri
                                              Paul M. Jonna
20
                                              Jeffrey M. Trissell
 21                                           Attorneys for Plaintiffs
22
 23                                           THOMAS MORE SOCIETY
24
      Dated: May 8, 2020                By:   ____________________
 25                                           Thomas Brejcha
 26                                           Peter Breen
                                              Attorneys for Plaintiffs
 27
28
                                         44
                    Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.47 Page 47 of 128



  1
                                       DHILLON LAW GROUP INC.
  2
  3
  4 Dated: May 8, 2020           By:   ____________________
                                       Harmeet K. Dhillon
  5                                    Mark P. Meuser
  6                                    Gregory R. Michael
                                       Attorneys for Plaintiffs
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
20
 21
22
 23
24
 25
 26
 27
28
                                       45
                  Complaint for Declaratory & Injunctive Relief
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.48 Page 48 of 128



                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                         (;+,%,7      
Case 3:20-cv-00865-BAS-AHG Document
                                  
                                     1 Filed 05/08/20 PageID.49 Page 49 of 128

        KJ[/9O;B[[[+[LOK;F9CH=<[9[3Q9Q=[K>[%H=O@=J;Y[RK[=XDPR[DJ[
#9FC>KOJC9[9P[9[O=PSFQ[K>[RB=[QBO=9R[K>[#07+$[9J<[

        CJ[9[PBKOR[L=OCK<[K>[QCI=[#07+$[B9P[O9LC<FY[PLO=9<[
RBOKS@BKSQ[#9FC>KOJC9[J=;=PPDR9QDJ@[TL<9R=<[9J<[HKO=[PQOCJ@=JR[@SC<9J;=[>OKH[
>=<=O9F[ PQ9Q=[9J<[FK;9F[LS:GD;[B=9GQB[K>>C;D9GP [9J<[

         >KO[QB=[LO=P=OV9QCKJ[K?[LS:FC;[B=9FRB[9J<[P9>=QY[RBOKS@BKSQ[RB=[
=JQCO=[3Q9Q=[K?[#9GC>KOJC9[-[>CJ<[DQ[J=;=PP9OY[>KO[9FF[#9FC>KOJC9JP[QK[B==<[RB=[3Q9Q=[
LS:GD;[B=9GQB[<CO=;RDV=P[>OKH[RB=[$=L9ORH=JR[K>[1S:FC;[)=9GRB[

           (KV=OJKO[K>[QB=[3Q9Q=[K>[#9GD>KOJC9[
CJ[9;;KO<9J;=[WDQB[QB=[9SQBKOCQY[V=PQ=<[CJ[I=[:Y[RB=[3R9R=[#KJPQCQSRCKJ[9J<[
PR9RUR=P[K>[QB=[3Q9R=[K>[#9FD>KOJC9[9J<[DJ[L9OQD;TG9O[ (KV=OJH=JR[#K<=[P=;QCKJP[
[[9J<[[<K[B=O=:Y[CPPU=[QB=[>KFFKWCJ@[0O<=O[RK[:=;KI=[=>>=;RDV=[
CIH=<D9Q=FY[

                 

       4K[LO=P=OV=[QB=[LT:GD;[B=9FRB[9J<[P9>=QY[9J<[QK[=JPSO=[RB=[B=9GQB;9O=
         <=FCV=OY[PYPQ=H[CP[;9L9:F=[K>[P=OVDJ@[9FG[9J<[LOCKODQDZCJ@[QBKP=[9R[RB=
         BC@B=PR[ODPE[9J<[VUGJ=O9:CGCRY[9GG[O=PC<=JQP[9O=[<CO=;R=<[RK[DHI=<C9Q=GY
         B==<[RB=[;SOO=JQ[3Q9Q=[LS:FD;[B=9GQB[<CO=;RCV=P[WBC;B[+[KO<=O=<[QB=
         $=L9ORH=JQ[K>[1S:FC;[*=9GRB[QK[<=V=FKL[>KO[RB=[;TOO=JR[PR9Q=WC<=
         PR9QSP[K>[#07,$ [5BKP=[<CO=;RDV=P[9O=[;KJPDPQ=JR[WCQB[RB=[/9O;B[
         [/=HKO9J<UH[KJ[-<=JRD>C;9QCKJ[K?[%PP=JRC9G[#OCQD;9G[+J>O9PQOS;QUO=
         8KOE=OP[$UOCJ@[#07-$[2=PLKJP=[>KTJ<[9Q[BRQMP;KVC<[ ;9 AKV
         5BKP=[<DO=;QDV=P[>KGGKW

                   02$%2[0'[5)%[35!5&[16".-#[)&!.5)[0''-#&2[
                                /9O;B[[[

           5K[LOKR=;R[LS:FC;[B=9GRB[-[9P[3R9R=[1U:GD;[)=9GRB[0>>C;=O[9J<[$CO=;QKO[
           K>[QB=[#9GC>KOJD9[$=L9OQH=JQ[K>[1T:GC;[*=9GQB[KO<=O[9GF[CJ<DVD<U9FP[GDVDJ@[
           CJ[QB=[3Q9R=[K>[#9GC>KOJC9[RK[PQ9Y[BKH=[KO 9Q[RB=DO[LG9;=[K>[O=PC<=J;=[
           =X;=LR[9P J==<=<[QK[H9DJR9DJ[;KJRDJTDRY[K>[KL=O9RCKJP[K>[QB=[>=<=O9G[
           ;ODRC;9F[DJ>O9PQOS;QSO=[P=;RKOP[9P[KSQFCJ=<[9Q[
           BQQNPWWW;CP9 AKVD<=JRD>YDJA;OCRD;9GCJ>O9PROS;RSO=<SODJA;KVD< [
           +J[9<<CQCKJ[9J<[DJ ;KJPTGQ9RCKJ[WDRB QB=[$CO=;RKO[K>[RB=[(KV=OJKOP[
           0>>C;=[K>[%I=O@=J;Y[3=OVD;=P[+[H9Y[<=PC@J9Q=[9<<CQCKJ9G[P=;RKOP[9P[
           ;OCRD;9F[DJ KO<=O[QK[LOKQ=;R[QB=[B=9GRB[9J<[W=FF:=DJ@[K>[9GG[#9FC>KOJC9JP [

           1SOPU9JQ[RK[QB=[9SRBKODRY[SJ<=O[RB=[)=9FQB[9J<[39>=QY[#K<=[[
           [[;[[[[9J<[[QBCP
           KO<=O[CP[RK[@K[CJQK[=>>=;R[CHI=<C9Q=GY[9J<[PB9GG[PR9Y[DJ[=>>=;R[SJQDG[
           >SORB=O[JKRD;= [
           C3*CJ*840=A;4*;BJG=A65<2J5<JC3/B/J J,A5C4,*7J4;0A*BCAD,CDA/JB/,C=ABJ9*HJ
           ,=<C4;D/JC3/5AJG=A6J+/,*DB/J=0JC3/J59?=AC*;,/J=1JC3/B/JB/,C=ABJC=J
Case 3:20-cv-00865-BAS-AHG     Document 1 Filed 05/08/20 PageID.50 Page 50 of 128
           *840=A;4*;BJ3/*8C3J*<-JG/87+/4;2J

           %35BJ"A-/AJ5BJ+/4;2J4BBD/-JC=J?A=C/,CJC3/J?D+85,J3/*7C3J=0J*751=A;5*;BJ
           %3/J*750=A;5*J/?*AC9/;CJ=0J#D+84,J/*8C3J7==6BJC=J/BC*+75B3J
           ,=;B5BC/<,HJ*,A=BBJC3/JBC*C/J4;J=A-/AJC=J/;BDA/JC3*CJG/J94C42*C/JC3/J
           49?*,CJ=1J"'J"DAJ2=*7J4BJB49?7/JG/JG*;CJC=J+/<-JC3/J,DAF/J
           *<-J-5BAD?CJC3/JB?A/*-J=1JC3/JF5ADBJ

           %3/JBD??8HJ,3*4;J9DBCJ,=<C4;D/J*;-J*840=A;4*;BJ9DBCJ3*F/J*,,/BBJC=J
           BD,3J;/,/BB4C4/BJ*BJ0==-J?A/B,A4?C4=<BJ*;-J3/*8C3J,*A/J(3/;J?/=?7/J
           ;//-JC=J8/*F/JC3/4AJ3=9/BJ=AJ?7*,/BJ=0JA/B5-/;,/JG3/C3/AJC=J=+C*5;J
           =AJ?/A0=A9JC3/J0D;,C4=;BJ*+=F/J=AJC=J=C3/AG4B/J0*,475C*C/J*DC3=A5I/-J
           ;/,/BB*AHJ*,C5F4C5/BJC3/HJB3=D7-J*CJ*88JC59/BJ?A*,C4,/JB=,5*7J-5BC*;,5;2J

        %3/J3/*8C3,*A/J-/74F/AHJBHBC/9JB3*77J?A5=A5C4I/JB/AF5,/BJC=JB/AF5<2JC3=B/
          G3=J*A/JC3/JB5,6/BCJ*;-JB3*87J?A4=A5C4I/JA/B=EA,/BJ5;,8D-5;2J?/AB=;*7
          ?A=C/,C4F/J/@D5?9/;CJ0=AJC3/J?A=F4-/ABJ?A=F4-5<2J-4A/,CJ,*A/JC=JC3/9

        %3/J"115,/J=0J9/A2/;,HJ$/AF5,/BJ5BJ-5A/,C/-JC=JC*6/J</,/BB*AHJBC/?BJC=
          /<BDA/J,=9?84*;,/JG5C3JC34BJ"A-/A

        %35BJ"A-/AJB3*77J+/J/<0=A,/*+7/J?DABD*;CJC=J*740=A;5*J7*GJ4;,7D-5;2
          +DCJ;=CJ8495C/-JC=J=F/A;9/<CJ=-/JB/,C5=;J

        &J       C3*CJ*BJB==;J*BJ3/A/*0C/AJ?=BB5+8/JC35BJ"A-/AJ+/J
148/-J5<JC3/J"114,/J=1JC3/J$/,A/C*AHJ=1J$C*C/J*<-JC3*CJG4-/B?A/*-J?D+74,4CHJ*;-J
<=C5,/J+/J24F/<J=0JC35BJ"A-/AJ

      %35BJ"A-/AJ4BJ;=CJ5<C/;-/-JC=J*;-J-=/BJ;=CJ,A/*C/J*;HJA423CBJ=AJ+/;/05CBJ
BD+BC*<C5F/J=AJ?A=,/-DA*8J/<0=A,/*+7/J*CJ8*GJ=AJ5<J/@D4CHJ*2*4;BCJC3/J$C*C/J=1J
*840=A;5*J4CBJ*2/;,5/BJ-/?*AC9/<CBJ/;C4C5/BJ=105,/ABJ/:?8=H//BJ=AJ*;HJ=C3/AJ
?/AB=; J


                                                 J3*F/J
                                       3/A/D<C=JB/CJ9HJ3*;-J*<-J,*DB/-J
                                       C3/JA/J CJ$/*7J=0JC3/J C>C/J=1J
                                                              .J 35BJ C3J-*HJ




                                         
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.51 Page 51 of 128



                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                         (;+,%,7      
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.52 Page 52 of 128
                                                                                               April 28, 2020


 ESSENTIAL WORKFORCE
 On March 19, 2020, Governor Newsom issued Executive Order N-33-20 directing all residents
 immediately to heed current State public health directives to stay home, except as needed to maintain
 continuity of operations of essential critical infrastructure sectors and additional sectors as the State
 Public Health Officer may designate as critical to protect health and well-being of all Californians.
 In accordance with this order, the State Public Health Officer has designated the following list of
 “Essential Critical Infrastructure Workers” to help state, local, tribal, and industry partners as they work
 to protect communities, while ensuring continuity of functions critical to public health and safety, as
 well as economic and national security.


 Sector Index:
 1.    Health and Public Health Sector
 2.    Emergency Services Sector
 3.    Food and Agriculture Sector
 4.    Energy Sector
 5.    Water and Wastewater Sector
 6.    Transportation and Logistics Sector
 7.    Communications and Information Technology Sector
 8.    Government Operations and Other Community-Based Essential Functions
 9.    Critical Manufacturing Sector
 10.   Financial Services Sector
 11.   Chemical Sector
 12.   Defense Industrial Base Sector
 13.   Industrial, Commercial, Residential and Sheltering Facilities and Services


 Relevant Guidance For All Sectors:
 x     Face Coverings Guidance
           x Orientación Sobre el Uso de Mascarillas de Tela
 x     Self-Isolation for Older Adults and Those Who Have Elevated Risk
           x Aislamiento para Adultos Mayores y Personas que Tienen un Riesgo Elevado
 x     Employers, health care workers and workers in general industry




                                                                                                                1
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.53 Page 53 of 128
                                                                                             April 28, 2020


 1. HEALTHCARE / PUBLIC HEALTH

    Sector Profile
    The Healthcare and Public Health (HPH) Sector is large, diverse, and open, spanning both the public
    and private sectors. It includes publicly accessible healthcare facilities, research centers, suppliers,
    manufacturers, and other physical assets and vast, complex public-private information technology
    systems required for care delivery and to support the rapid, secure transmission and storage of large
    amounts of HPH data.


    Essential Workforce, if remote working is not practical:
    1. Health care providers and caregivers (including physicians, dentists, psychologists, mid-level
       practitioners, nurses, assistants, and aids; infection control and quality assurance personnel;
       pharmacists; physical, respiratory, speech and occupational therapists and assistants; social
       workers and providers serving individuals with disabilities including developmental disabilities;
       optometrists; speech pathologists; chiropractors; diagnostic and therapeutic technicians; and
       radiology technologists).
    2. Workers required for effective clinical, command, infrastructure, support service,
       administrative, security and intelligence operations across the direct patient care and full
       healthcare and public health spectrum, including accounting, administrative, admitting and
       discharge, engineering, accrediting, certification, licensing, credentialing, epidemiological,
       source plasma and blood donation, food service, environmental services, housekeeping, medical
       records, information technology and operational technology, nutritionists, sanitarians;
       emergency medical services workers; prehospital workers including but not limited to urgent
       care workers; inpatient and hospital workers; outpatient care workers; home care workers;
       workers at long-term care facilities, residential and community-based providers; workplace
       safety workers).
    3. Workers needed to support transportation to and from healthcare facilities and provider
       appointments.
    4. Workers needed to provide laundry services, food services, reprocessing of medical equipment,
       and waste management.
    5. Vendors and suppliers (including imaging, pharmacy, oxygen services, durable medical
       equipment)
    6. Workers who perform critical clinical research, development, and testing needed for COVID-19
       response.
    7. Workers in other medical and life science facilities (including Ambulatory Health and Surgical,
       Blood Banks, Clinics, Community Mental Health, Comprehensive Outpatient rehabilitation, End
       Stage Renal Disease, Health Departments, Home Health care, Hospices, Hospitals, Long Term
       Care, Organ Pharmacies, Procurement Organizations, Psychiatric, Residential, Rural Health
       Clinics and Federally Qualified Health Centers, and retail facilities specializing in medical goods
       and supplies, including cannabis).
    8. Workers for health manufacturing (including life science companies, and companies that have
       shifted production to medical supplies), materials and parts suppliers, technicians, logistics and
       warehouse operators, printers, packagers, and distributors of medical equipment (including
       those who test and repair), personal protective equipment (PPE), isolation barriers, medical


                                                                                                          2
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.54 Page 54 of 128
                                                                                               April 28, 2020


           gases, pharmaceuticals (including materials used in radioactive drugs, and cannabis products),
           dietary supplements, blood and blood products, vaccines, testing materials, laboratory supplies,
           cleaning, sanitizing, disinfecting or sterilization supplies, personal hygiene products, and tissue
           and paper towel products.
     9.    Public health / community health workers, including those who compile, model, analyze and
           communicate public health information.
     10.   Behavioral and mental health workers responsible for coordination, outreach, engagement, and
           treatment to individuals in need of mental health and/or behavioral services.
     11.   Donors of blood bone marrow, blood stem cell, or plasma and the workers of the organizations
           that operate and manage related activities.
     12.   Workers that manage health plans, billing, and health information.
     13.   Workers who conduct community-based public health functions, conducting epidemiologic
           surveillance, compiling, analyzing and communicating public health information.
     14.   Workers performing IT and cybersecurity functions at healthcare and public health facilities.
     15.   Workers performing security, incident management, and emergency operations functions at or
           on behalf of healthcare entities including healthcare coalitions.
     16.   Pharmacy employees, including workers necessary to maintain uninterrupted prescription
           filling.
     17.   Workers in retail facilities specializing in medical goods and supplies.
     18.   Public health and environmental health workers, including workers specializing in environmental
           health that focus on implementing environmental controls, sanitary and infection control
           interventions, healthcare facility safety and emergency preparedness planning, engineered work
           practices, and developing guidance and protocols for appropriate PPE to prevent COVID-19
           disease transmission; Public health/ community health workers (including call center workers)
           who conduct community- based public health functions, conducting epidemiologic surveillance
           and compiling, analyzing, and communicating public health information.
     19.   Mortuary services providers, including workers performing mortuary, funeral, cremation burial,
           cemetery, and related services, including funeral homes, crematoriums, cemetery workers and
           coffin makers.
     20.   Workers who coordinate with other organizations to ensure the proper recovery, handling,
           identification, transportation, tracking, storage, and disposal of human remains and personal
           effects; certify cause of death; and facilitate access to behavioral and mental health services to
           the family members, responders, and survivors of an incident.
     21.   Workers supporting veterinary hospitals and clinics.


 Relevant Sector Guidance:
 x   All Facility Letters for health care facilities, including long-term care facilities
 x   Health care facilities, Skilled Nursing Facilities
 x   Individuals with Access and Functional Needs
 x   Medical Waste Management - Interim Guidelines
 x   Outpatient Healthcare Facility Infection Control Recommendations for Suspect COVID-19 Patients
 x   Prioritization of Patients for Laboratory Testing for COVID-19
 x   Veterinary Professionals and Premises
 x   Regional Centers:
          x Visits to Licensed Residential Facilities
          x Risk Mitigation Strategies for ARFPSHN, ICF/DD-CN
 x   Adult and Senior Care Facilities

                                                                                                            3
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.55 Page 55 of 128
                                                                                      April 28, 2020


          x Cuidado a los Adultos Mayores
 x   Community care facilities, including assisted living facilities and child care
 x   Medi-Cal Managed Care Health Plans: COVID – 19 Screening and Testing
 x   Coverage Options Fact Sheet
          x Opciones De Cobertura
 x   Department of Managed Health Care All Plan Letter
 x   California Department of Insurance Bulletin




                                                                                                  4
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.56 Page 56 of 128
                                                                                                April 28, 2020


 2. EMERGENCY SERVICES SECTOR

     Sector Profile
     The Emergency Services Sector (ESS) is a community of highly-skilled, trained personnel, along with
     the physical and cyber resources, that provide a wide range of prevention, preparedness, response,
     and recovery services during both day-to-day operations and incident response. The ESS includes
     geographically distributed facilities and equipment in both paid and volunteer capacities organized
     primarily at the federal, state, local, tribal, and territorial levels of government, such as city police
     departments and fire stations, county sheriff’s offices, Department of Defense police and fire
     departments, and town public works departments. The ESS also includes private sector resources,
     such as industrial fire departments, private security organizations, and private emergency medical
     services providers.


     Essential Workforce, if remote working is not practical:
     1. Public, private, and voluntary personnel (front line and management) in emergency
        management, law enforcement, fire and rescue services, emergency medical services,
        corrections, rehabilitation and reentry, search and rescue, hazardous material response, and
        technicians supporting maritime and aviation emergency response.
     2. Public Safety Answering Points and 911 call center employees; personnel involved in access to
        emergency services including the emergency alert system and wireless emergency alerts.
     3. Fusion Center employees
     4. Workers who support weather disaster / natural hazard monitoring, response, mitigation, and
        prevention, including personnel conducting, supporting, or facilitating wildfire mitigation
        activities
     5. Workers – including contracted vendors -- who maintain, manufacture, or supply equipment
        and services supporting law enforcement, fire, EMS, and and emergency service response
        operations (including safety equipment, electronic security, and uniforms)
     6. Workers responding to abuse and neglect of children, elders and dependent adults.
     7. Animal control officers and humane officers
     8. Security staff to maintain building access control and physical security measures
     9. Workers and contracted vendors who maintain and provide services and supplies to public
        safety facilities, including emergency communication center, public safety answering points,
        public safety communications centers, emergency operation centers, fire and emergency
        medical services stations, police and law enforcement stations and facilities.

 Relevant Sector Guidance:
 x   Public Health Guidance about COVID-19 for California State Prisons
 x   First responders, including paramedics and EMTs




                                                                                                                 5
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.57 Page 57 of 128
                                                                                              April 28, 2020


 3. FOOD AND AGRICULTURE

    Sector Profile
    The Food and Agricultural (FA) Sector is composed of complex production, processing, and delivery
    systems and has the capacity to feed people and animals both within and beyond the boundaries of
    the United States. Beyond domestic food production, the FA Sector also imports many ingredients
    and finished products, leading to a complex web of growers, processors, suppliers, transporters,
    distributors, and consumers. This sector is critical to maintaining and securing our food supply.


    Essential Workforce, if remote working is not practical:
    1. Workers supporting groceries, pharmacies, convenience stores, and other retail that sells food
        or beverage products, and animal/pet food, retail customer support service, information
        technology support staff, for online orders, pickup/takeout or delivery.
    2. Workers supporting restaurant carry-out and quick serve food operations, including food
        preparation, carry-out and delivery food employees.
    3. Food manufacturer employees and their supplier employees to include those employed in food
        ingredient production and processing facilities; aquaculture and seafood harvesting facilities;
        livestock, poultry, seafood slaughter facilities; pet and animal feed processing facilities; human
        food facilities producing by-products for animal food; beverage production facilities; and the
        production of food packaging, including recycling operations and processing.
    4. Farmers, farm and ranch workers, and agribusiness support services to include those employed
        in auction and sales; grain and oilseed handling, storage, processing and distribution; animal
        food, feed, and ingredient production, packaging, and distribution; manufacturing, packaging,
        and distribution of veterinary drugs; truck delivery and transport.
    5. Farmers, farm and ranch workers, support service workers and their supplier employees
        producing food supply domestically and for export to include those engaged in raising,
        cultivating, harvesting, packing, storing, or delivering to storage or to market or to a carrier for
        transportation to market any agricultural or horticultural commodity for human consumption;
        those engaged in producing and harvesting field crops; cannabis growers; agricultural and
        commodity inspection; fuel ethanol facilities; storage facilities; biodiesel and renewable diesel
        facilities; and other agricultural inputs
    6. Employees and firms supporting food, feed, and beverage distribution and ingredients used in
        these products including warehouse workers, vendor-managed inventory controllers, and
        blockchain managers.
    7. Workers supporting the sanitation of all food manufacturing processes and operations from
        wholesale to retail.
    8. Workers supporting the growth and distribution of plants and associated products for home
        gardens.
    9. Workers in cafeterias used to feed workers, particularly worker populations sheltered against
        COVID-19
    10. Workers in animal diagnostic and food testing laboratories
    11. Workers essential for assistance programs and government payments
    12. Government, private, and non-governmental organizations’ workers essential for food
        assistance programs (including school lunch programs) and government payments.


                                                                                                               6
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.58 Page 58 of 128
                                                                                            April 28, 2020


     13. Employees of companies engaged in the production, storage, transport, and distribution of
         chemicals; medicines, including cannabis; vaccines; and other substances used by the food and
         agriculture industry, including seeds, pesticides, herbicides, fertilizers, minerals, enrichments,
         and other agricultural production aids.
     14. Animal agriculture workers to include those employed in veterinary health (including those
         involved in supporting emergency veterinary or livestock services); raising of animals for food;
         animal production operations; livestock markets; slaughter and packing plants, manufacturers,
         renderers, and associated regulatory and government workforce.
     15. Transportation supporting animal agricultural industries, including movement of animal medical
         and reproductive supplies and material, animal vaccines, animal drugs, feed ingredients, feed,
         and bedding, live animals, animal medical materials; transportation of deceased animals for
         disposal; and associated regulatory and government workforce
     16. Workers who support sawmills and the manufacture and distribution of fiber and forest
         products, including, but not limited to timber, paper, and other wood and fiber products
     17. Employees engaged in the manufacture and maintenance of equipment and other infrastructure
         necessary to agricultural production and distribution
     18. Workers at animal care facilities that provide food, shelter, veterinary and/or routine care and
         other necessities of life for animals.


 Relevant Sector Guidance:
 x   Food, Beverage, Other Services
        x Alimentos, Bebidas y Otros Sitios de Servicios Relacionados
 x   Food Industry and Food Supply Chain




                                                                                                         7
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.59 Page 59 of 128
                                                                                             April 28, 2020


 4. ENERGY

    Sector Profile
    The Energy Sector consists of widely diverse and geographically dispersed critical assets and systems
    that are often interdependent of one another. This critical infrastructure is divided into three
    interrelated segments or subsectors—electricity, oil, and natural gas—to include the production,
    refining, storage, and distribution of oil, gas, and electric power. The Energy Sector supplies fuels to
    the transportation industry, electricity to households and businesses, and other sources of energy
    that are integral to growth and production across the Nation. In turn, it depends on the Nation’s
    transportation, information technology, communications, finance, water, and government
    infrastructures.


    Essential Workforce, if remote working is not possible:
    1. Workers supporting the energy sector, regardless of the energy source, segment of the system,
        or infrastructure the worker is involved in, or who are needed to monitor, operate, engineer,
        and maintain the reliability, safety, environmental health, physical and cyber security of the
        energy system, including power generation, transmission and distribution.
    2. Workers supporting the energy sector, regardless of the energy source, needed for construction,
        manufacturing, transportation and logistics, maintenance, and permitting.
    3. IT and OT technology for essential energy sector operations including support workers,
        customer service operations, call centers, and emergency response and customer emergency
        operations; energy management systems, control systems, Supervisory Control and Data
        Acquisition SCADA systems, and energy sector entity data centers; cybersecurity engineers; and
        cybersecurity risk management.
    4. Workers providing services related to energy sector fuels and supply chains, supporting the
        procurement, mining, drilling, processing, refining, manufacturing, refueling, construction,
        logistics, transportation (including marine transport, terminals, rail and vehicle transport),
        permitting operation and maintenance, security, waste disposal, storage, and monitoring of
        support for resources;
    5. Workers supporting environmental remediation and monitoring.
    6. Workers supporting manufacturing and distribution of equipment, supplies, and parts necessary
        to maintain production, maintenance, restoration, and service at energy sector facilities across
        all energy sectors, and regardless of the energy source.
    7. Workers at Independent System Operators and Regional Transmission Organizations, and
        Network Operations staff, engineers and technicians to manage the network or operate
        facilities.
    8. Workers at Reliability Coordinator, Balancing Authorities, and primary and backup Control
        Centers, including but not limited to independent system operators, regional transmission
        organizations, and balancing authorities; and workers involved in energy commodity trading and
        scheduling.
    9. Mutual assistance personnel, which may include workers from outside of the state or local
        jurisdiction
    10. Retail fuel centers such as gas stations and truck stops, and the distribution systems that
        support them.


                                                                                                           8
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.60 Page 60 of 128
                                                                                           April 28, 2020


 5. WATER AND WASTEWATER

    Sector Profile
    The Water and Wastewater Sector is a complex sector composed of drinking water and wastewater
    infrastructure of varying sizes and ownership types. Multiple governing authorities pertaining to the
    Water and Wastewater Sector provide for public health, environmental protection, and security
    measures, among others.


    Essential Workforce, if remote working is not practical:
    Employees needed to operate and maintain drinking water and wastewater/drainage infrastructure,
    including:
    1.   Operational staff at water authorities
    2.   Operational staff at community water systems
    3.   Operational staff at wastewater treatment facilities
    4.   Workers repairing water and wastewater conveyances and performing required sampling or
         monitoring
    5.   Operational staff for water distribution and testing
    6.   Operational staff at wastewater collection facilities
    7.   Operational staff and technical support for SCADA Control systems
    8.   Chemical disinfectant suppliers for water and wastewater and personnel protection
    9.   Workers that maintain digital systems infrastructure supporting water and wastewater
         operations




                                                                                                        9
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.61 Page 61 of 128
                                                                                                April 28, 2020


 6. TRANSPORTATION AND LOGISTICS

    Sector Profile
    The Transportation Systems Sector consists of seven key subsectors, or modes:
    x   Aviation includes aircraft, air traffic control systems, and airports, heliports, and landing strips.
        Commercial aviation services at civil and joint-use military airports, heliports, and sea plane
        bases. In addition, the aviation mode includes commercial and recreational aircraft (manned
        and unmanned) and a wide variety of support services, such as aircraft repair stations, fueling
        facilities, navigation aids, and flight schools.
    x   Highway and Motor Carrier encompasses roadway, bridges, and tunnels. Vehicles include trucks,
        including those carrying hazardous materials; other commercial vehicles, including bicycles,
        commercial motor coaches and school buses; vehicle and driver licensing systems; taxis,
        transportation services including Transportation Network Companies, and delivery services
        including Delivery Network Companies; traffic management systems; AND cyber systems used
        for operational management.
    x   Maritime Transportation System consists of coastline, ports, waterways, and intermodal
        landside connections that allow the various modes of transportation to move people and goods
        to, from, and on the water.
    x   Mass Transit and Passenger Rail includes terminals, operational systems, and supporting
        infrastructure for passenger services by transit buses, trolleybuses, monorail, heavy rail—also
        known as subways or metros—light rail, passenger rail, and vanpool/rideshare.
    x   Pipeline Systems consist of pipelines carrying natural gas hazardous liquids, as well as various
        chemicals. Above-ground assets, such as compressor stations and pumping stations, are also
        included.
    x   Freight Rail consists of major carriers, smaller railroads, active railroad, freight cars, and
        locomotives.
    x   Postal and Shipping includes large integrated carriers, regional and local courier services, mail
        services, mail management firms, and chartered and delivery services.


    Essential Workforce, if remote working is not practical:
    1. Employees supporting or enabling transportation functions, including truck drivers, bus drivers,
       dispatchers, maintenance and repair technicians, warehouse workers, truck stop and rest area
       workers, towing and recovery services, roadside assistance workers, intermodal transportation
       personnel, and workers that maintain and inspect infrastructure
    2. Working supporting or providing services that enable logistics operations for essential sectors,
       wholesale and retail sale, including warehousing, cooling, storing, packaging, and distributing
       products for wholesale or retail sale or use.
    3. Workers supporting maintenance and operation of essential highway infrastructure, including
       roads, bridges, and tunnels.



                                                                                                            10
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.62 Page 62 of 128
                                                                                              April 28, 2020


    4. Workers of firms providing services, supplies, and equipment that enable warehouse and
        operations, including cooling, storing, packaging, and distributing products for wholesale or
        retail sale or use.
    5. Mass transit workers providing critical transit services and/or performing critical or routine
        maintenance to mass transit infrastructure or equipment.
    6. Employees supporting personal and commercial transportation services, including taxis, bicycle
        services, Transportation Network Companies, and delivery services including Delivery Network
        Companies
    7. Workers responsible for operating dispatching passenger, commuter and freight trains and
        maintaining rail infrastructure and equipment
    8. Maritime transportation and inland waterway workers – to include maintenance and repair –
        including port authority and commercial facility personnel, dredgers, port workers, mariners,
        ship crewmembers, ship pilots and tugboat operators, ship supply, chandler, and equipment
        operators.
    9. Workers who support the operation, inspection, and maintenance of essential dams, locks, and
        levees.
    10. Workers who support the inspection and maintenance of aids to navigation and other
        government-provided services that ensure continued maritime commerce.
    11. Workers supporting transportation of chemicals, hazardous, medical, waste and recyclable
        materials to support critical sectors and infrastructure.
    12. Automotive repair, maintenance, and transportation equipment manufacturing and distribution
        facilities.
    13. Transportation safety inspectors, including hazardous material inspectors and accident
        investigator inspectors
    14. Manufacturers and distributors (to include service centers and related operations) of lighting
        and communication systems, specialized signage and structural systems, emergency response
        equipment and support materials, printers, printed materials, packaging materials, pallets,
        crates, containers, and other supplies needed to support manufacturing, packaging staging and
        distribution operations
    15. Postal, parcel, courier, last-mile delivery, and shipping workers, to include private companies
        who accept, process, transport, and deliver information and goods.
    16. Workers who supply equipment and materials for maintenance of transportation equipment.
    17. Employees who repair and maintain vehicles, aircraft, rail equipment, marine vessels, bicycles,
        and the equipment and infrastructure that enables operations that encompass movement of
        cargo and passengers
    18. Workers who support air transportation for cargo and passengers, including operation
        distribution, maintenance, and sanitation. This includes air traffic controllers, flight dispatchers,
        maintenance personnel, ramp workers, fueling agents, flight crews, airport safety inspectors and
        engineers, airport operations personnel, aviation and aerospace safety workers, security,
        commercial space personnel, operations personnel, accident investigators, flight instructors,
        and other on- and off-airport facilities workers.
    19. Workers critical to the manufacturing, distribution, sales, rental, leasing, repair, and
        maintenance of vehicles and other transportation equipment (including electric vehicle charging
        stations) and the supply chains that enable these operations, subject to adhering public health
        guidance issued by CDPH.
    20. Workers who support the operation, inspection, and maintenance of essential public works
        facilities and operations, including bridges, water and sewer main breaks, fleet maintenance
        personnel, construction of critical or strategic infrastructure, construction material

                                                                                                          11
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.63 Page 63 of 128
                                                                                         April 28, 2020


        suppliers, traffic signal maintenance, emergency location services for buried utilities,
        maintenance of digital systems infrastructure supporting public works operations, and other
        emergent issues
    21. Workers who support, such as road and line clearing, to ensure the availability of needed
        facilities, transportation, energy and communications.




                                                                                                      12
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.64 Page 64 of 128
                                                                                             April 28, 2020


 7. COMMUNICATIONS AND INFORMATION TECHNOLOGY

    Sector Profile
    The Communications Sector provides products and services that support the efficient operation of
    today’s global information-based society. Communication networks enable people around the world
    to contact one another, access information instantly, and communicate from remote areas. This
    involves creating a link between a sender (including voice signals) and one or more recipients using
    technology (e.g., a telephone system or the Internet) to transmit information from one location to
    another. Technologies are changing at a rapid pace, increasing the number of products, services,
    service providers, and communication options. The national communications architecture is a
    complex collection of networks that are owned and operated by individual service providers. Many
    of this sector’s products and services are foundational or necessary for the operations and services
    provided by other critical infrastructure sectors. The nature of communication networks involves
    both physical infrastructure (buildings, switches, towers, antennas, etc.) and cyber infrastructure
    (routing and switching software, operational support systems, user applications, etc.), representing
    a holistic challenge to address the entire physical-cyber infrastructure.


    The IT Sector provides products and services that support the efficient operation of today’s global
    information-based society and are integral to the operations and services provided by other critical
    infrastructure Sectors. The IT Sector is comprised of small and medium businesses, as well as large
    multinational companies. Unlike many critical infrastructure Sectors composed of finite and easily
    identifiable physical assets, the IT Sector is a functions-based Sector that comprises not only physical
    assets but also virtual systems and networks that enable key capabilities and services in both the
    public and private sectors.


    Essential Workforce – Communications, if remote working is not practical:
    1. Maintenance of communications infrastructure- including privately owned and maintained
       communication systems- supported by technicians, operators, call-centers, wireline and wireless
       providers, cable service providers, satellite operations, Internet Exchange Points, Network
       Access Points, back haul and front haul facilities, and manufacturers and distributors of
       communications equipment.
    2. Workers performing functions related to undersea cable infrastructure and support facilities,
       including cable landing sites, beach manhole vaults and covers, submarine cable depots, and
       submarine cable ship facilities
    3. Government and private sector employees supporting Department of Dense internet and
       communications facilities.
    4. Workers who support radio, television, and media service, including, but not limited to front line
       news reporters, studio, and technicians for newsgathering, reporting, and publishing news.
    5. Network Operations staff, engineers and/or technicians to include IT managers and staff, HVAC
       & electrical engineers, security personnel, software and hardware engineers, and database
       administrators that manage the network or operate facilities
    6. Workers responsible for infrastructure construction and restoration, including contractors for
       construction and engineering of fiber optic cables, buried conduit, small cells, other wireless
       facilities, and other communications sector-related infrastructure. This includes construction of

                                                                                                         13
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.65 Page 65 of 128
                                                                                             April 28, 2020


          new facilities and deployment of new technology required to address congestion or customer
          usage on remote services.
    7.    Installation, maintenance and repair technicians that establish, support or repair service as
          needed.
    8.    Central office personnel to maintain and operate central office, data centers, and other network
          office facilities, and critical support personnel assisting front line employees
    9.    Customer service and support staff, including managed and professional services as well as
          remote providers of support to transitioning employees to set up and maintain home offices,
          who interface with customers to manage or support service environments and security issues,
          including payroll, billing, fraud, logistics and troubleshooting
    10.   Workers providing electronic security, fire, monitoring, and life safety services, and who ensure
          physical security, cleanliness, and the safety of facilities and personnel, including those who
          provide temporary licensing waivers for security personnel to work in other States or
          Municipalities.
    11.   Dispatchers involved with service repair and restoration
    12.   Retail customer service personnel at critical service center locations for onboarding customers,
          distributing and repairing equipment and other supply chain personnel, to support individuals’
          remote emergency communications needs;
    13.   External Affairs personnel to assist in coordinating with local, state, and federal officials to
          address communications needs supporting COVID-19 response, public safety, and national
          security.
    14.   Workers responsible for ensuring that persons with disabilities have access to and the benefits
          of various communications platforms, including those involved in the provision of
          telecommunication relay services, closed captioning of broadcast television for the deaf, video
          relay services for deaf citizens who prefer communication via American Sign Language over text,
          and audio-description for television programming.


    Essential Workforce - Information Technology, if remote working is not practical:
    15. Workers who support command centers, including, but not limited to Network Operations
        Command Centers, Broadcast Operations Control Center and Security Operations Command
        Centers
    16. Data center operators, including system administrators, HVAC & electrical engineers, security
        personnel, IT managers and purchasers, data transfer solutions engineers, software and
        hardware engineers, and database administrators
    17. Workers who support client service centers, field engineers, and other workers supporting
        critical infrastructure, as well as manufacturers and supply chain vendors that provide hardware
        and software, support services, research and development, information technology equipment
        (to include microelectronics and semiconductors), and HVAC and electrical equipment for
        critical infrastructure and test labs and certification agencies that qualify such equipment for
        critical infrastructure.
    18. Workers needed to pre-empt and respond to cyber incidents involving critical infrastructure,,
        and entities supporting the functioning of critical infrastructure sectors
    19. Suppliers, designers, transporters and other workers supporting the manufacture, distribution,
        and construction of essential global, national and local infrastructure for computing services
        (including cloud computing services and teleworking capabilities), business infrastructure,
        financial transactions, web-based services, and critical manufacturing


                                                                                                        14
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.66 Page 66 of 128
                                                                                           April 28, 2020


    20. Workers supporting communications systems, information technology, and work from home
        solutions
    21. Employees required to support Software as a Service businesses that enable remote working,
        performance of business operations, distance learning, media services, and digital health
        offerings, or required for technical support crucial for business continuity and connectivity.




                                                                                                         15
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.67 Page 67 of 128
                                                                                            April 28, 2020


 8. GOVERNMENT OPERATIONS AND OTHER COMMUNITY-BASED
    ESSENTIAL FUNCTIONS

        Essential Workforce, if remote working is not practical.
    1. Critical government workers, as defined by the employer and consistent with Continuity of
        Operations Plans and Continuity of Government plans.
    2. County workers responsible for determining eligibility for safety net benefits
    3. The Courts, consistent with guidance released by the California Chief Justice
    4. Workers who support administration and delivery of unemployment insurance programs,
        income maintenance, employment service, disaster assistance, workers’ compensation
        insurance and benefits programs, and pandemic assistance
    5. Workers to ensure continuity of building functions, including but not limited to security and
        environmental controls, the manufacturing and distribution of the products required for these
        functions, and the permits and inspection for construction.
    6. Elections personnel
    7. Federal, State, and Local, Tribal, and Territorial employees who support Mission Essential
        Functions and communications networks
    8. Trade Officials (FTA negotiators; international data flow administrators)
    9. Weather forecasters
    10. Workers that maintain digital systems infrastructure supporting other critical government
        operations
    11. Workers who support necessary credentialing, vetting and licensing operations for critical sector
        workers and operations.
    12. Workers who are critical to facilitating trade in support of the national, state, and local
        emergency response supply chain
    13. Workers supporting public and private childcare establishments, pre-K establishments, K-12
        schools, colleges, and universities for purposes of distance learning, provision of school
        meals, or care and supervision of minors to support essential workforce across all sectors
    14. Staff at government offices who perform title search, notary, and recoding services in support of
        mortgage and real estate services and transactions;
    15. Workers and instructors supporting academies and training facilities and courses for the
        purpose of graduating students and cadets that comprise the essential workforce for all
        identified critical sectors
    16. Clergy for essential support and faith-based services that are provided through streaming or
        other technologies that support physical distancing and state public health guidelines.
    17. Human services providers, especially for at risk populations, including home delivered meal
        providers for older adults, people with disabilities, and others with chronic health conditions;
        home-maker services for frail, homebound, older adults; personal assistance services providers
        to support activities of daily living for older adults, people with disabilities, and others with
        chronic health conditions who live independently in the community with supports and services;
        home health providers who deliver health care services for older adults, people with disabilities,
        and others with chronic health conditions who live independently in the community with
        supports and services.
    18. Government entities, and contractors that work in support of local, state, and federal public
        health and medical mission sets, including but not limited to supporting access to healthcare
        and associated payment functions, conducting public health functions, providing medical care,

                                                                                                       16
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.68 Page 68 of 128
                                                                                         April 28, 2020


        supporting emergency management, or other services necessary for supporting the COVID-19
        response.


 Relevant Sector Guidance:
    x   Schools and institutions of higher education
           x Guidance for schools (PDF)
           x Directrices para las escuelas sobre el nuevo coronavirus o COVID-19 (PDF)
           x Guidance for colleges and universities
           x Directrices para las instituciones de educación superior sobre el nuevo coronavirus o
                COVID-19
    x   Guidance for K-12 Schools: Distance Learning, School Meals, Child Care and Student Supervision
    x   Guidance for Using Disinfectants at Schools and Child Cares
           x Recordatorios para el uso de desinfectantes en las escuelas y guarderías
    x   Community care facilities, including assisted living facilities and child care




                                                                                                    17
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.69 Page 69 of 128
                                                                                             April 28, 2020


 9. CRITICAL MANUFACTURING

    Sector Profile
    The Critical Manufacturing Sector identifies several industries to serve as the core of the sector:
    Primary Metals Manufacturing, Machinery Manufacturing, Electrical Equipment, Appliance, and
    Component Manufacturing, Transportation Equipment Manufacturing Products made by these
    manufacturing industries are essential to many other critical infrastructure sectors.


    Essential Workforce, if remote working is not practical
    1. Workers necessary for the manufacturing of metals, industrial minerals, semiconductors,
       materials and products needed for supply chains of the critical infrastructure sectors.
    2. Workers necessary for the manufacturing of materials and products needed to manufacture
       medical equipment and personal protective equipment
    3. Workers necessary for mining and production of critical minerals, materials and associated
       essential supply chains, and workers engaged in the manufacture and maintenance of
       equipment and other infrastructure necessary for mining production and distribution.
    4. Workers who produce or manufacture parts or equipment that supports continued operations
       for any essential services and increase in remote workforce, including computing and
       communication devices, semiconductors, and equipment such as security tools for Security
       Operations Centers (SOCs) or data centers.
    5. Workers manufacturing or providing parts and equipment that enable the maintenance and
       continued operation of essential businesses and facilities.




                                                                                                          18
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.70 Page 70 of 128
                                                                                                April 28, 2020


 10. FINANCIAL SERVICES

    Sector Profile
    The Financial Services Sector includes thousands of depository institutions, providers of investment
    products, insurance companies, other credit and financing organizations, and the providers of the
    critical financial utilities and services that support these functions. Financial institutions vary widely
    in size and presence, ranging from some of the world’s largest global companies with thousands of
    employees and many billions of dollars in assets, to community banks and credit unions with a small
    number of employees serving individual communities. Whether an individual savings account,
    financial derivatives, credit extended to a large organization, or investments made to a foreign
    country, these products allow customers to: Deposit funds and make payments to other parties;
    Provide credit and liquidity to customers; Invest funds for both long and short periods; Transfer
    financial risks between customers.


    Essential Workforce, if remote working is not practical:
    1. Workers who are needed to process and maintain systems for processing financial transactions
       and services, including payment, clearing, and settlement; wholesale funding; insurance
       services; and capital markets activities
    2. Workers who are needed to maintain orderly market operations to ensure the continuity of
       financial transactions and services.
    3. Workers who are needed to provide business, commercial, and consumer access to banking and
       non-bank financial and lending services, including ATMs, lending money transmission, and to
       move currency, checks, securities, and payments
    4. Workers who support financial operations, such as those staffing call, data and security
       operations centers, managing physical security, or providing accounting services.
    5. Workers supporting production and distribution of debit and credit cards.
    6. Workers providing electronic point of sale support personnel for essential businesses and
       workers.




                                                                                                            19
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.71 Page 71 of 128
                                                                                           April 28, 2020


 11. CHEMICAL & HAZARDOUS MATERIALS

    Sector Profile
    The Chemical Sector—composed of a complex, global supply chain—converts various raw materials
    into diverse products that are essential to modern life. Based on the product produced, the sector
    can be divided into five main segments, each of which has distinct characteristics, growth dynamics,
    markets, new developments, and issues: Basic chemicals; Specialty chemicals; Agricultural
    chemicals; Pharmaceuticals; Consumer products.


    Essential Workforce, if remote working is not practical:
    1. Workers supporting the chemical and industrial gas supply chains, including workers at chemical
       manufacturing plants, workers in laboratories, workers at distribution facilities, workers who
       transport basic raw chemical materials to the producers of industrial and consumer goods,
       including hand sanitizers, food and food additives, pharmaceuticals, textiles, building materials,
       plumbing, electrical and paper products.
    2. Workers supporting the safe transportation of chemicals, including those supporting tank truck
       cleaning facilities and workers who manufacture packaging items
    3. Workers supporting the production of protective cleaning and medical solutions, personal
       protective equipment, disinfectants, and packaging that prevents the contamination of food,
       water, medicine, among others essential products
    4. Workers supporting the operation and maintenance of facilities (particularly those with high risk
       chemicals and/ or sites that cannot be shut down) whose work cannot be done remotely and
       requires the presence of highly trained personnel to ensure safe operations, including plant
       contract workers who provide inspections
    5. Workers who support the production and transportation of chlorine and alkali manufacturing,
       single-use plastics, and packaging that prevents the contamination or supports the continued
       manufacture of food, water, medicine, and other essential products, including glass container
       manufacturing
    6. Workers at nuclear facilities, workers managing medical waste, workers managing waste from
       pharmaceuticals and medical material production, and workers at laboratories processing test
       kits
    7. Workers who support hazardous materials response and cleanup
    8. Workers who maintain digital systems infrastructure supporting hazardous materials
       management operations
    9. Workers who support the removal, storage, and disposal of residential and commercial solid
       waste and hazardous waste, including landfill and recycling operations.




                                                                                                      20
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.72 Page 72 of 128
                                                                                             April 28, 2020


 12.       DEFENSE INDUSTRIAL BASE


       Sector Profile
       The Defense Industrial Base Sector is the worldwide industrial complex that enables research and
       development, as well as design, production, delivery, and maintenance of military weapons systems,
       subsystems, and components or parts, to meet U.S. military requirements. The Defense Industrial
       Base partnership consists of Department of Defense components, Defense Industrial Base
       companies and their subcontractors who perform under contract to the Department of Defense,
       companies providing incidental materials and services to the Department of Defense, and
       government-owned/contractor-operated and government-owned/government-operated facilities.
       Defense Industrial Base companies include domestic and foreign entities, with production assets
       located in many countries. The sector provides products and services that are essential to mobilize,
       deploy, and sustain military operations.


       Essential Workforce, if remote working is not practical:
       1. Workers who support the essential services required to meet national security commitments to
          the federal government and U.S. Military, including, but are not limited to, space and aerospace
          workers, nuclear matters workers, mechanical and software engineers (various disciplines),
          manufacturing and production workers, IT support, security staff, security personnel,
          intelligence support, aircraft and weapon system mechanics and maintainers, and sanitary
          workers who maintain the hygienic viability of necessary facilities.
       2. Personnel working for companies, and their subcontractors, who perform under contract or sub-
          contract to the Department of Defense (DoD) and the Department of Energy (DoE) (on nuclear
          matters), as well as personnel at government-owned/contractor operated facilities, and who
          provide materials and services to the DoD and DoE (on nuclear matters), including support for
          weapon systems, software systems and cybersecurity, defense and intelligence
          communications, surveillance, sale of U.S. defense articles and services for export to foreign
          allies and partners (as authorized by the U.S. government), and space systems and other
          activities in support of our military, intelligence, and space forces.




                                                                                                        21
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.73 Page 73 of 128
                                                                                               April 28, 2020


 13. INDUSTRIAL, COMMERCIAL, RESIDENTIAL, and SHELTERING FACILITIES
 AND SERVICES

    Essential Workforce, if remote working is not practical:
    1. Construction Workers who support the construction, operation, inspection, and maintenance of
        construction sites and construction projects (including housing, commercial, and mixed-use
        construction); and workers who support the supply chain of building materials from production
        through application/installation, including cabinetry, fixtures, doors, cement, hardware,
        plumbing, electrical, heating/cooling, refrigeration, appliances, paint/coatings, and employees
        who provide services that enable repair materials and equipment for essential functions.
    2. Workers such as plumbers, electricians, exterminators, and other service providers who provide
        services that are necessary to maintaining the safety, sanitation, construction material sources,
        and essential operation of construction sites and construction projects (including those that
        support such projects to ensure the availability of needed facilities, transportation, energy and
        communications; and support to ensure the effective removal, storage, recycling and disposal of
        solid waste and hazardous waste)
    3. Workers such as plumbers, electricians, exterminators, and other service providers who provide
        services that are necessary to maintaining the safety, sanitation, and essential operation of
        residences, businesses, and buildings such as hospitals and senior living facilities, including any
        facility supporting COVID-19 response.
    4. Workers who support the supply chain of building materials from production through
        application and installation, including cabinetry, fixtures, doors, cement, hardware, plumbing
        (including parts and services), electrical, heating and cooling, refrigeration, appliances, paint and
        coatings, and workers who provide services that enable repair materials and equipment for
        essential functions.
    5. Workers in hardware and building materials stores, consumer electronics, technology and
        appliances retail, and related merchant retailers, wholesalers and distributors that support
        essential workforce functions where sales and operations cannot be conducted online
    6. Warehouse operators, including vendors and support personnel critical for business continuity
        (including heating, ventilation, and air conditioning (HVAC) and electrical engineers, security
        personnel, and janitorial staff), e-commerce or online commerce, and customer service for
        essential functions.
    7. Workers supporting the operations of commercial buildings that are critical to safety, security,
        and the continuance of essential activities, such as on-site property managers, building
        engineers, security staff, fire safety directors, janitorial personnel, and service technicians (e.g.,
        mechanical, HVAC, plumbers, electricians, and elevator).
    8. Workers supporting ecommerce through distribution, warehouse, call center facilities, and
        other essential operational support functions, that accept, store, and process goods, and that
        facilitate their transportation and delivery
    9. Workers distributing, servicing, repairing, installing residential and commercial HVAC systems,
        boilers, furnaces and other heating, cooling, refrigeration, and ventilation equipment.
    10. Workers managing or servicing hotels or other commercial and residential buildings that are
        used for COVID-19 mitigation and containment measures, treatment measures, provide
        accommodation for essential workers, or providing housing solutions, including measures to
        protect homeless populations.


                                                                                                           22
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.74 Page 74 of 128
                                                                                            April 28, 2020


     11. Workers responsible for the leasing of residential and commercial properties to provide
         individuals and families with ready access to available housing.
     12. Residential and commercial real estate workers, limited to scheduled property viewings to a
         potential buying party. This does not extend to open-house viewings, nor viewings with more
         than one buying party at a time.
     13. Professional services, such as legal or accounting services, when necessary to assist in
         compliance with legally mandated activities and critical sector services
     14. Workers responsible for handling property management, maintenance, and related service calls
         who can coordinate the response to emergency “at-home” situations requiring immediate
         attention, as well as facilitate the reception of deliveries, mail, and other necessary services.
     15. Workers supporting the entertainment industries, studios, and other related establishments,
         provided they follow covid-19 public health guidance around physical distancing.
     16. Workers that provide or determine eligibility for food, shelter, in-home supportive services,
         child welfare, adult protective services and social services, and other necessities of life for
         economically disadvantaged or otherwise needy individuals (including family members)
     17. Workers performing services in support of the elderly and disabled populations who coordinate
         a variety of services, including health care appointments and activities of daily living.
     18. Workers who provide support to vulnerable populations to ensure their health and well-being
         including family care providers.
     19. Workers providing dependent care services, particularly those whose services ensure essential
         workers can continue to work.
     20. Workers who support food, shelter, and social services, and other necessities of life for
         economically disadvantaged or otherwise needy individuals, such as those residing in shelters.
     21. Workers in laundromats, laundry services, and dry cleaners.
     22. Workers providing disinfection services, for all essential facilities in essential sectors
     23. Workers necessary for the installation, maintenance, distribution, and manufacturing of water
         and space heating equipment and its components.
     24. Support required for continuity of services, including commercial disinfectant services,
         janitorial/cleaning personnel, and support personnel functions that need freedom of movement
         to access facilities in support of front-line employees.


 Relevant Sector Guidance:
 x   Cleaning & Waste Management for Residences 2/2020
 x   Essential/Emergency Personnel Providing Critical In-Home Services
 x   Home cleaning with COVID-19 positive individuals
 x   Recommended Strategic Approaches for COVID-19 Response for Individuals Experiencing
     Homelessness
 x   Flow Chart: COVID-19 Recommended Protocol for People Experiencing Homelessness
 x   Homeless Assistance Providers
 x   Immigrant Communities
         x Las Comunidades de Inmigrantes
 x   Pets & People




                                                                                                        23
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.75 Page 75 of 128



                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                                           
                                                         (;+,%,7      
    Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.76 Page 76 of 128

        'EPMJSVRME'SVSREZMVYW '3:-( 6IWTSRWI                              6HDUFK

 7IPIGXPERKYEKI



6IWMPMIRGI6SEHQET
0EWXYTHEXIH1E]EX41



b1IRY
'EPMJSVRMERWLEZIFIIRWXE]MRKLSQIERHWEZMRKPMZIWWMRGIXLIWXEVXSJSYVWXEXI[MHIWXE]EX
LSQISVHIVMWWYIHSR1EVGL8LIWIIJJSVXWLEZIEPPS[IHXLIWXEXIXSQSZIJSV[EVHSR
SYVVSEHQETJSVQSHMJ]MRKXLIWXEXI[MHISVHIVc

;IEVIRS[QSZMRKMRXS7XEKI[LIVIWSQIPS[IVVMWO[SVOTPEGIWGERKVEHYEPP]STIR[MXL
EHETXEXMSRW8LIWXEXIMWMWWYMRKKYMHERGIXSLIPTXLIWI[SVOTPEGIWVISTIRWEJIP]




                                            Ã
 78%+)
 7EJIX]ERHTVITEVIHRIWW

  1EOI[SVOTPEGIWWEJIJSVSYVIWWIRXMEP[SVOIVW
   'YVVIRXWXEKI




                                            Ã
 78%+)
 0S[IVVMWO[SVOTPEGIW

  +VEHYEPP]VISTIRVIXEMP GYVFWMHISRP] QERYJEGXYVMRK PSKMWXMGW0EXIVVIPE\
  VIXEMPVIWXVMGXMSRWEHETX VISTIRWGLSSPWGLMPHGEVISJçGIW PMQMXIH
  LSWTMXEPMX]TIVWSREPWIVZMGIW
                                                               ,SQI   7IEVGL    &EGOXSXST   1IRY
    Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.77 Page 77 of 128



                                             Ã
 78%+)
 ,MKLIVVMWO[SVOTPEGIW

  %HETXERHVISTIRQSZMIXLIEXIVWVIPMKMSYWWIVZMGIW QSVI
  TIVWSREPc cLSWTMXEPMX]WIVZMGIW




                                             Ã
 78%+)
 )RHSJ7XE],SQI3VHIV

  6ISTIREVIEWSJLMKLIWXVMWOcIK'SRGIVXWGSRZIRXMSRWWTSVXWEVIREW


;LIRQSHMçGEXMSRWEVIEHZERGIHERHXLIWXEXIÙWWM\MRHMGEXSVWWLS[[IÙZIQEHIIRSYKL
TVSKVIWW[IGERQSZIXSXLIRI\XWXEKISJXLIVSEHQETc

7XEKII\TERWMSR[MPPFITLEWIHMRKVEHYEPP]7SQIGSQQYRMXMIWQE]QSZIXLVSYKL7XEKI
JEWXIVMJXLI]EVIEFPIXSWLS[KVIEXIVTVSKVIWWERHGSYRXMIWXLEXLEZIQIXXLIVIEHMRIWWGVMXIVME
ERH[SVOIH[MXLXLI'EPMJSVRME(ITEVXQIRXSJ4YFPMG,IEPXLGERSTIRQSVI[SVOTPEGIWEW
SYXPMRIHMRXLI'SYRX]:EVMERGI+YMHERGI


-RHYWXV]KYMHERGIXSVIHYGIXLIVMWO
'EPMJSVRME[MPPQSZIMRXS7XEKISJQSHMJ]MRKXLIWXEXIÙW7XE]EX,SQISVHIVSR1E]
3YVTVSKVIWWMREGLMIZMRKOI]TYFPMGLIEPXLQIXVMGW[MPPEPPS[EKVEHYEPVISTIRMRKSJ
'EPMJSVRMEÙWIGSRSQ]

;IVIGSKRM^IXLIMQTEGXSJIGSRSQMGLEVHWLMT;IQYWXKIXSYVIGSRSQ]VSEVMRKSRGIEKEMR
ERHTYXTE]GLIGOWMRTISTPIÙWTSGOIXW&YXXLIVMWOSJ'3:-(MRJIGXMSRMWWXMPPVIEPJSVEPP
'EPMJSVRMERWERHGSRXMRYIWXSFIJEXEP

8LEXMW[L]IZIV]FYWMRIWWWLSYPHXEOIIZIV]WXITLYQERP]TSWWMFPIXSVIHYGIXLIVMWOSJ
MRJIGXMSR

    4PERERHTVITEVIJSVVISTIRMRK                              ,SQI   7IEVGL   &EGOXSXST   1IRY
    Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.78 Page 78 of 128
    1EOIVEHMGEPGLERKIW[MXLMRXLI[SVOTPEGI

    %HNYWXTVEGXMGIWF]IQTPS]IIWERHLIPTIHYGEXIGYWXSQIVW


&IPS[EVIKYMHERGIJSVIEGLIEVP]7XEKIFYWMRIWWXSJSPPS[8LIKSEPMWEWEJIGPIER
IRZMVSRQIRXJSV[SVOIVWERHGYWXSQIVW&YWMRIWWIWQE]YWIIJJIGXMZIEPXIVREXMZISVMRRSZEXMZI
QIXLSHWXSFYMPHYTSRXLIKYMHERGI

6IZMI[XLIKYMHERGIXLEXMWVIPIZERXXS]SYV[SVOTPEGITVITEVIETPERFEWIHSRXLIKYMHERGI
JSV]SYVMRHYWXV]ERHTYXMXMRXSEGXMSRc

;LIRGSQTPIXI]SYGERTSWXXLIMRHYWXV]WTIGMçGGLIGOPMWX FIPS[ MR]SYV[SVOTPEGIXSWLS[
]SYVGYWXSQIVWERH]SYVIQTPS]IIWXLEX]SYÙZIVIHYGIHXLIVMWOERHSTIRJSVFYWMRIWW

&IJSVIVISTIRMRKEPPJEGMPMXMIWQYWX

  4IVJSVQEHIXEMPIHVMWOEWWIWWQIRXERHMQTPIQIRXEWMXIWTIGMçGTVSXIGXMSRTPER

  8VEMRIQTPS]IIWSRLS[XSPMQMXXLIWTVIEHSJ'3:-(MRGPYHMRKLS[XSWGVIIR

    XLIQWIPZIWJSVW]QTXSQWERHWXE]LSQIMJXLI]LEZIXLIQ

  -QTPIQIRXMRHMZMHYEPGSRXVSPQIEWYVIWERHWGVIIRMRKW

  -QTPIQIRXHMWMRJIGXMRKTVSXSGSPW

  -QTPIQIRXTL]WMGEPHMWXERGMRKKYMHIPMRIW

8STVSZMHI]SYVMRTYXSRJYXYVIMRHYWXV]KYMHERGIçPPSYXXLI'EPMJSVRME6IGSZIV]6SEHQET
WYVZI]

-XMWGVMXMGEPXLEXIQTPS]IIWRIIHMRKXSWIPJMWSPEXIFIGEYWISJ'3:-(EVIIRGSYVEKIHXSWXE]
EXLSQI[MXLWMGOPIEZITSPMGMIWXSWYTTSVXXLEXXSTVIZIRXJYVXLIVMRJIGXMSRMR]SYV[SVOTPEGI
%HHMXMSREPMRJSVQEXMSRSRKSZIVRQIRXTVSKVEQWWYTTSVXMRKWMGOPIEZIERH[SVOIVÙW
GSQTIRWEXMSRJSV'3:-(GERFIJSYRHLIVI



 ŋ%KVMGYPXYVIERHPMZIWXSGO

   8LIKYMHERGIJSVXLIEKVMGYPXYVIERHPMZIWXSGOMRHYWXV]TVSZMHIWKYMHIPMRIWXS
   GVIEXIEWEJIVIRZMVSRQIRXJSV[SVOIVW
   6IZMI[XLIKYMHERGITVITEVIETPERERHTSWXXLIGLIGOPMWXJSVXLIEKVMGYPXYVI
   ERHPMZIWXSGOMRHYWXV]MR]SYV[SVOTPEGIXSWLS[GYWXSQIVWERHIQTPS]IIWXLEX
   ]SYÙZIVIHYGIHXLIVMWOERHEVISTIRJSVFYWMRIWW
                                                                  ,SQI   7IEVGL   &EGOXSXST   1IRY
 Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.79 Page 79 of 128


  %YXSHIEPIVWLMTW

8LIKYMHERGIJSVXLIEYXSQSFMPIHIEPIVWLMTWERHVIRXEPSTIVEXSVWMRHYWXV]
TVSZMHIWKYMHIPMRIWXSGVIEXIEWEJIVIRZMVSRQIRXJSV[SVOIVW
6IZMI[XLIKYMHERGITVITEVIETPERERHTSWXXLIGLIGOPMWXJSVXLIEYXSQSFMPI
HIEPIVWLMTWERHVIRXEPSTIVEXSVWMRHYWXV]MR]SYV[SVOTPEGIXSWLS[GYWXSQIVW
ERHIQTPS]IIWXLEX]SYÙZIVIHYGIHXLIVMWOERHEVISTIRJSVFYWMRIWW




Ĝ'SQQYRMGEXMSRWMRJVEWXVYGXYVI

8LIKYMHERGIJSVXLIGSQQYRMGEXMSRWMRJVEWXVYGXYVIMRHYWXV]TVSZMHIW
KYMHIPMRIWXSGVIEXIEWEJIVIRZMVSRQIRXJSV[SVOIVW
6IZMI[XLIKYMHERGITVITEVIETPERERHTSWXXLIGLIGOPMWXJSVXLI
GSQQYRMGEXMSRWMRJVEWXVYGXYVIMRHYWXV]MR]SYV[SVOTPEGIXSWLS[GYWXSQIVW
ERHIQTPS]IIWXLEX]SYÙZIVIHYGIHXLIVMWOERHEVISTIRJSVFYWMRIWW




š'SRWXVYGXMSR

8LMWKYMHERGIJSVXLIGSRWXVYGXMSRMRHYWXV]TVSZMHIWKYMHIPMRIWXSGVIEXIEWEJIV
IRZMVSRQIRXJSV[SVOIVW
6IZMI[XLIKYMHERGITVITEVIETPERERHTSWXXLIGLIGOPMWXJSVXLIGSRWXVYGXMSR
MRHYWXV]MR]SYV[SVOTPEGIXSWLS[GYWXSQIVWERHIQTPS]IIWXLEX]SYÙZI
VIHYGIHXLIVMWOERHEVISTIRJSVFYWMRIWW




(IPMZIV]WIVZMGIW

8LIKYMHERGIJSVXLIHIPMZIV]WIVZMGIWMRHYWXV]TVSZMHIWKYMHIPMRIWXSGVIEXIE
WEJIVIRZMVSRQIRXJSV[SVOIVW
6IZMI[XLIKYMHERGITVITEVIETPERERHTSWXXLIGLIGOPMWXJSVXLIHIPMZIV]
                                                       ,SQI   7IEVGL   &EGOXSXST   1IRY
 Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.80 Page 80 of 128
WIVZMGIWMRHYWXV]MR]SYV[SVOTPEGIXSWLS[GYWXSQIVWERHIQTPS]IIWXLEX
]SYÙZI VIHYGIH XLI VMWO ERH EVI STIR JSV FYWMRIWW


Ĵ)RIVK]ERHYXMPMXMIW

8LIKYMHERGIJSVXLIIRIVK]ERHYXMPMXMIWMRHYWXV]TVSZMHIWKYMHIPMRIWXSGVIEXIE
WEJIVIRZMVSRQIRXJSV[SVOIVW
6IZMI[XLIKYMHERGITVITEVIETPERERHTSWXcXLIGLIGOPMWXJSVXLIIRIVK]ERH
YXMPMXMIWMRHYWXV]MR]SYV[SVOTPEGIXSWLS[GYWXSQIVWERHIQTPS]IIWXLEX
]SYÙZIVIHYGIHXLIVMWOERHEVISTIRJSVFYWMRIWW




â*SSHTEGOMRK

8LIKYMHERGIJSVJEGMPMXMIWXLEXTVSGIWWSVTEGOQIEXHEMV]cTVSZMHIWKYMHIPMRIW
XSGVIEXIEWEJIVIRZMVSRQIRXJSV[SVOIVW
6IZMI[XLIKYMHERGITVITEVIETPERERHTSWXXLIGLIGOPMWXJSVJEGMPMXMIWXLEX
TVSGIWWSVTEGOQIEXHEMV]SVTVSHYGIMR]SYV[SVOTPEGIXSWLS[GYWXSQIVW
ERHIQTPS]IIWXLEX]SYÙZIVIHYGIHXLIVMWOERHEVISTIRJSVFYWMRIWW




_,SXIPWERHPSHKMRK

8LIKYMHERGIJSVXLILSXIPWERHPSHKMRKMRHYWXV]TVSZMHIWKYMHIPMRIWXSGVIEXIE
WEJIVIRZMVSRQIRXJSV[SVOIVW
6IZMI[XLIKYMHERGITVITEVIETPERERHTSWXXLIGLIGOPMWXJSVXLILSXIPWERH
PSHKMRKMRHYWXV]MR]SYV[SVOTPEGIXSWLS[GYWXSQIVWERHIQTPS]IIWXLEX
]SYÙZIVIHYGIHXLIVMWOERHEVISTIRJSVFYWMRIWW




)0MJIWGMIRGIW

8LIKYMHERGIJSVXLIPMJIWGMIRGIWMRHYWXV]cTVSZMHIWKYMHIPMRIWXSGVIEXIEWEJIV
IRZMVSRQIRXJSV[SVOIVW                               ,SQI   7IEVGL &EGOXSXST 1IRY
 Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.81 Page 81 of 128
6IZMI[XLIKYMHERGITVITEVIETPERERHTSWXXLIGLIGOPMWXJSVXLIPMJIWGMIRGIW
MRHYWXV]MR]SYV[SVOTPEGIXSWLS[GYWXSQIVWERHIQTPS]IIWXLEX]SYÙZI
VIHYGIHXLIVMWOERHEVISTIRJSVFYWMRIWW




X0SKMWXMGWERH;EVILSYWMRK*EGMPMXMIW

8LIKYMHERGIJSVFYWMRIWWIWSTIVEXMRKMRXLIPSKMWXMGW[EVILSYWMRKMRHYWXV]
TVSZMHIWKYMHIPMRIWXSGVIEXIEWEJIVIRZMVSRQIRXJSV[SVOIVW
6IZMI[XLIKYMHERGITVITEVIETPERERHTSWXcXLIGLIGOPMWXJSVXLI
PSKMWXMGW[EVILSYWMRKMRHYWXV]MR]SYV[SVOTPEGIXSWLS[GYWXSQIVWERH
IQTPS]IIWXLEX]SYÙZIVIHYGIHXLIVMWOERHEVISTIRJSVFYWMRIWW




1ERYJEGXYVMRK

8LIKYMHERGIJSVXLIQERYJEGXYVMRKMRHYWXV]TVSZMHIWKYMHIPMRIWXSGVIEXIE
WEJIVIRZMVSRQIRXJSV[SVOIVW
6IZMI[XLIKYMHERGITVITEVIETPERERHTSWXXLIGLIGOPMWXJSVXLI
QERYJEGXYVMRKMRHYWXV]MR]SYV[SVOTPEGIXSWLS[GYWXSQIVWERHIQTPS]IIW
XLEX]SYÙZIVIHYGIHXLIVMWOERHEVISTIRJSVFYWMRIWW




P1MRMRKERHPSKKMRK

8LIKYMHERGIJSVXLIQMRMRKERHPSKKMRKMRHYWXVMIWTVSZMHIWKYMHIPMRIWXSGVIEXI
EWEJIVIRZMVSRQIRXJSV[SVOIVW
6IZMI[XLIKYMHERGITVITEVIETPERERHTSWXXLIGLIGOPMWXJSVXLIQMRMRKERH
PSKKMRKMRHYWXVMIWMR]SYV[SVOTPEGIXSWLS[GYWXSQIVWERHIQTPS]IIWXLEX
]SYÙZIVIHYGIHXLIVMWOERHEVISTIRJSVFYWMRIWW




_3JçGI[SVOWTEGIW
                                                       ,SQI   7IEVGL   &EGOXSXST   1IRY
 Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.82 Page 82 of 128
8LIKYMHERGIJSVFYWMRIWWIWSTIVEXMRKMRSJçGI[SVOWTEGIWTVSZMHIWKYMHIPMRIW
XSGVIEXIEWEJIVIRZMVSRQIRXJSV[SVOIVW
6IZMI[XLIKYMHERGITVITEVIETPERERHTSWXcXLIGLIGOPMWXJSVSJçGI
[SVOWTEGIWcMR]SYV[SVOTPEGIXSWLS[GYWXSQIVWERHIQTPS]IIWXLEX]SYÙZI
VIHYGIHXLIVMWOERHEVISTIRJSVFYWMRIWW




4SVXW

8LMW+YMHERGIJSVXLITSVXMRHYWXV]TVSZMHIWKYMHIPMRIWXSGVIEXIEWEJIV
IRZMVSRQIRXJSV[SVOIVW
6IZMI[XLIKYMHERGITVITEVIETPERERHTSWXXLIGLIGOPMWXJSVXLITSVXMRHYWXV]
MR]SYV[SVOTPEGIXSWLS[GYWXSQIVWERHIQTPS]IIWXLEX]SYÙZIVIHYGIHXLI
VMWOERHEVISTIRJSVFYWMRIWW




¥4YFPMG8VERWMXERH-RXIVGMX]4EWWIRKIV6EMP

8LMWKYMHERGIJSVTYFPMGXVERWMXEKIRGMIWTVSZMHIWKYMHIPMRIWXSGVIEXIEWEJIV
IRZMVSRQIRXJSV[SVOIVW
6IZMI[XLIKYMHERGITVITEVIETPERERHTSWXXLIGLIGOPMWXJSVTYFPMGXVERWMX
EKIRGMIWMR]SYV[SVOTPEGIXSWLS[GYWXSQIVWERHIQTPS]IIWXLEX]SYÙZI
VIHYGIHXLIVMWOERHEVISTIRJSVFYWMRIWW




6IEPIWXEXIXVERWEGXMSR

8LMW+YMHERGIJSVFYWMRIWWIWSTIVEXMRKMRXLIVIEPIWXEXIMRHYWXV]TVSZMHIW
KYMHIPMRIWXSGVIEXIEWEJIVIRZMVSRQIRXJSV[SVOIVW
6IZMI[XLIKYMHERGITVITEVIETPERERHTSWXXLIGLIGOPMWXJSVXLIVIEPIWXEXI
MRHYWXV]MR]SYV[SVOTPEGIXSWLS[GYWXSQIVWERHIQTPS]IIWXLEX]SYÙZI
VIHYGIHXLIVMWOERHEVISTIRJSVFYWMRIWW

                                                       ,SQI   7IEVGL   &EGOXSXST   1IRY
    Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.83 Page 83 of 128

 ¥6IXEMP

  8LMWKYMHERGIJSVVIXEMPIVWTVSZMHIWKYMHIPMRIWXSGVIEXIEWEJIVIRZMVSRQIRXJSV
  [SVOIVW
  6IZMI[XLIKYMHERGITVITEVIETPERERHTSWXXLIGLIGOPMWXJSVVIXEMPIVWMR]SYV
  [SVOTPEGIXSWLS[GYWXSQIVWERHIQTPS]IIWXLEX]SYÙZIVIHYGIHXLIVMWOERH
  EVISTIRJSVFYWMRIWW



'YWXSQIVWERHMRHMZMHYEPW
'YWXSQIVWERHMRHMZMHYEPWEVIIRGSYVEKIHXSWXE]LSQIMJXLI]LEZIEJIZIVSVSXLIV'3:-(
W]QTXSQW8LSWI[MXLW]QTXSQWSVIPIZEXIHXIQTIVEXYVIWWLSYPHRSXWLSTKIXWIVZMGIWMR
TIVWSRKSXS[SVOSVGSRKVIKEXI[MXLSXLIVW-J]SYÙVIRSXWYVIMJXLMWETTPMIWXS]SYGLIGO]SYV
W]QTXSQW[MXLXLMW7]QTXSQ7GVIIRIV

,MKLIVVMWOMRHMZMHYEPWWLSYPHGSRXMRYIXSWXE]LSQIYRXMP7XEKI


6SEHQETJSV6ISTIRMRK&YWMRIWWIW
&IJSVIVISTIRMRKEPPJEGMPMXMIWQYWXçVWXTIVJSVQEHIXEMPIHVMWOEWWIWWQIRXERHMQTPIQIRXE
WMXIWTIGMçGTVSXIGXMSRTPER%HETXEXMSRWRIIHXSFIQEHIFIJSVI7XEKI[SVOTPEGIWGERSTIR
ÖGYVVIRXP]XLEXMRGPYHIWQSHMçGEXMSRWPMOIGYVFWMHITMGOYTEXVIXEMPPSGEXMSRWc



 78%+)7EJIX]ERH4VITEVIHRIWW


                                              Ã
  3RP]IWWIRXMEPFYWMRIWWIWERH[SVOTPEGIWEVISTIR
  7IIXLIJYPPPMWXSJIWWIRXMEP[SVOJSVGIHIWMKREXMSRWSRXLIIWWIRXMEP[SVOJSVGI
  TEKI




 78%+)0S[IVVMWO[SVOTPEGIW
                                                                  ,SQI   7IEVGL   &EGOXSXST   1IRY
 Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.84 Page 84 of 128


                                      Ã
'ERSTIR[MXLQSHMçGEXMSRW
   'YVFWMHIVIXEMPMRGPYHMRKFYXRSXPMQMXIHXS&SSOWXSVIWNI[IPV]WXSVIWXS]
   WXSVIWGPSXLMRKWXSVIWWLSIWXSVIWLSQIERHJYVRMWLMRKWXSVIWWTSVXMRK
   KSSHWWXSVIWERXMUYIWXSVIWQYWMGWXSVIWèSVMWXW2SXIXLMW[MPPFITLEWIH
   MRWXEVXMRKçVWX[MXLGYVFWMHITMGOYTERHHIPMZIV]SRP]YRXMPJYVXLIVRSXMGI
   7YTTP]GLEMRWWYTTSVXMRKXLIEFSZIFYWMRIWWIWMRQERYJEGXYVMRKERH
   PSKMWXMGEPWIGXSVW


'ERSTIRPEXIVMR7XEKI
   (IWXMREXMSRVIXEMPMRGPYHMRKWLSTTMRKQEPPWERHW[ETQIIXW
   4IVWSREPWIVZMGIWPMQMXIHXSGEV[EWLIWTIXKVSSQMRKXERRMRKJEGMPMXMIW
   ERHPERHWGETIKEVHIRMRK
   3JçGIFEWIHFYWMRIWWIW XIPI[SVOVIQEMRWWXVSRKP]IRGSYVEKIH
   (MRIMRVIWXEYVERXW SXLIVJEGMPMX]EQIRMXMIWPMOIFEVWSVKEQMRKEVIEWEVI
   RSXTIVQMXXIH
   7GLSSPWERHGLMPHGEVIJEGMPMXMIW
   3YXHSSVQYWIYQWERHSTIRKEPPIV]WTEGIW




238MR7XEKISV,MKLIVVMWO;SVOTPEGIW

   4IVWSREPWIVZMGIWWYGLEWREMPWEPSRWXEXXSSTEVPSVWK]QWERHçXRIWW
   WXYHMSW
   ,SWTMXEPMX]WIVZMGIWWYGLEWFEVWERHPSYRKIW
   )RXIVXEMRQIRXZIRYIWWYGLEWQSZMIXLIEXIVWKEQMRKJEGMPMXMIWERHTVS
   WTSVXW
   -RHSSVQYWIYQWOMHWQYWIYQWERHKEPPIV]WTEGIW^SSWERHPMFVEVMIW
   'SQQYRMX]GIRXIVWMRGPYHMRKTYFPMGTSSPWTPE]KVSYRHWERHTMGRMGEVIEW
                                                    ,SQI 7IEVGL &EGOXSXST 1IRY
 Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.85 Page 85 of 128
    6IPMKMSYWWIVZMGIWERHGYPXYVEPGIVIQSRMIW
    2MKLXGPYFW
    'SRGIVXZIRYIW
    *IWXMZEPW
    8LIQI TEVOW




(ITEVXQIRXSJ4YFPMG,IEPXL


+SZIVRSVÙW2I[WVSSQ


7XEXI[MHI'3:-(,SXPMRI


%GGIWWMFMPMX]


4VMZEG]4SPMG]


*IIHFEGO


3JçGMEP'EPMJSVRME7XEXI+SZIVRQIRX;IFWMXI




                                                     ,SQI   7IEVGL   &EGOXSXST   1IRY
  Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.86 Page 86 of 128




COVID-19
INDUSTRY
GUIDANCE:
Manufacturing




May 7, 2020
                                                                                  1
covid19.ca.gov
  Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.87 Page 87 of 128


                                     OVERVIEW
On March 19, 2020, the State Public Health Officer and Director of the California
Department of Public Health issued an order requiring most Californians to stay at home
to disrupt the spread of COVID-19 among the population.
The impact of COVID-19 on the health of Californians is not yet fully known. Reported
illness ranges from very mild (some people have no symptoms) to severe illness that may
result in death. Certain groups, including people aged 65 or older and those with serious
underlying medical conditions, such as heart or lung disease or diabetes, are at higher
risk of hospitalization and serious complications. Transmission is most likely when people
are in close contact with an infected person, even if that person does not have any
symptoms or has not yet developed symptoms.
Precise information about the number and rates of COVID-19 by industry or
occupational groups, including among critical infrastructure workers, is not available at
this time. There have been multiple outbreaks in a range of workplaces, indicating that
workers are at risk of acquiring or transmitting COVID-19 infection. Examples of these
workplaces include long-term care facilities, prisons, food production, warehouses,
meat processing plants, and grocery stores.
As stay-at-home orders are modified, it is essential that all possible steps be taken to
ensure the safety of workers and the public.
Key prevention practices include:
   9 physical distancing to the maximum extent possible,
   9 use of face coverings by employees (where respiratory protection is not
      required) and customers/clients,
   9 frequent handwashing and regular cleaning and disinfection,
   9 training employees on these and other elements of the COVID-19 prevention
      plan.
In addition, it will be critical to have in place appropriate processes to identify new
cases of illness in workplaces and, when they are identified, to intervene quickly and
work with public health authorities to halt the spread of the virus.

                                       Purpose
This document provides guidance for the manufacturing industry to support a safe,
clean environment for workers. The guidance is not intended to revoke or repeal any
employee rights, either statutory, regulatory or collectively bargained, and is not
exhaustive, as it does not include county health orders, nor is it a substitute for any
existing safety and health-related regulatory requirements such as those of Cal/OSHA.1
Stay current on changes to public health guidance and state/local orders, as the
COVID-19 situation continues. Cal/OSHA has additional safety and health guidance on
their Cal/OSHA COVID-19 Infection Prevention for Logistics Employers and Employees
  Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.88 Page 88 of 128


webpage. CDC has additional information on their guidance for businesses and
employers.




         Worksite Specific Plan
          x   Establish a written, worksite-specific COVID-19 prevention plan at every
              facility, perform a comprehensive risk assessment of all work areas, and
              designate a person at each facility to implement the plan.

          x   Identify contact information for the local health department where the
              facility is located for communicating information about COVID-19
              outbreaks among employees.

          x   Train and communicate with employees and employee representatives
              on the plan.

          x   Regularly evaluate the workplace for compliance with the plan and
              document and correct deficiencies identified.

          x   Investigate any COVID-19 illness and determine if any work-related
              factors could have contributed to risk of infection. Update the plan as
              needed to prevent further cases.

          x   Identify close contacts (within six feet for 10 minutes or more) of an
              infected employee and take steps to isolate COVID-19 positive
              employee(s) and close contacts.

          x   Adhere to the guidelines below. Failure to do so could result in workplace
              illnesses that may cause operations to be temporarily closed or limited.



         Topics for Employee Training
          x   Information on COVID-19, how to prevent it from spreading, and which
              underlying health conditions may make individuals more susceptible to
              contracting the virus.

          x   Self-screening at home, including temperature and/or symptom checks
              using CDC guidelines.

          x   The importance of not coming to work if employees have a frequent
              cough, fever, difficulty breathing, chills, muscle pain, headache, sore
              throat, recent loss of taste or smell, or if they or someone they live with
              have been diagnosed with COVID-19.
                                                                                            3
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.89 Page 89 of 128


        x   To seek medical attention if their symptoms become severe, including
            persistent pain or pressure in the chest, confusion, or bluish lips or face.
            Updates and further details are available on CDC’s webpage.

        x   The importance of frequent handwashing with soap and water, including
            scrubbing with soap for 20 seconds (or using hand sanitizer with at least
            60% ethanol or 70% isopropanol when employees cannot get to a sink or
            handwashing station, per CDC guidelines).

        x   The importance of physical distancing, both at work and off work time
            (see Physical Distancing section below).

        x   Proper use of face coverings, including:

            o Face coverings do not protect the wearer and are not personal
              protective equipment (PPE).

            o Face coverings can help protect people near the wearer, but do not
              replace the need for physical distancing and frequent handwashing.

            o Employees should wash or sanitize hands before and after using or
              adjusting face coverings.

            o Avoid touching eyes, nose, and mouth.

            o Face coverings should be washed after each shift.



       Individual Control Measures and Screening
        x   Provide temperature and/or symptom screenings for all workers at the
            beginning of their shift and any personnel entering the facility. Make sure
            the temperature/symptom screener avoids close contact with workers to
            the extent possible. Both screeners and employees should wear face
            coverings for the screening.

        x   Encourage workers who are sick or exhibiting symptoms of COVID-19 to
            stay home.

        x   Employers should provide and ensure workers use all required protective
            equipment. Employers should consider where disposable glove use may
            be helpful to supplement frequent handwashing or use of hand sanitizer;
            examples are for workers who are screening others for symptoms or
            handling commonly touched items.

        x   Face coverings are strongly recommended when employees are not
            required to wear respirators for other hazards and are in the vicinity of
            others. Workers should have face coverings available and wear them

                                                                                           4
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.90 Page 90 of 128


            when at work, in offices, or in a vehicle for work-related travel with others.
            Face coverings must not be shared.

       x    Non-employees entering the facility should be restricted to only those
            classified as essential by management and they must complete a
            temperature and/or symptom screening before entering. Contractors,
            vendors, and all others entering the facility are strongly recommended to
            wear face coverings.


       Cleaning and Disinfecting Protocols
        x   Perform thorough cleaning on high traffic areas such as break rooms,
            lunch areas, and changing areas, and areas of ingress and egress
            including, stairways and stairwells, handrails, and elevators controls.
            Frequently disinfect commonly used surfaces, including, doorknobs,
            toilets, and handwashing facilities.

        x   Clean touchable surfaces between shifts or between users, whichever is
            more frequent, including but not limited to working surfaces, tools,
            handles and latches, and controls on stationary and mobile equipment,
            including surfaces in the cabs of all vehicles.

        x   Avoid sharing phones, office supplies, other work tools, or handheld
            mobile communications equipment wherever possible. Individually-
            assigned peripheral equipment (keyboards, handsets, headsets, chairs,
            etc.) should be provided wherever possible. If necessary, clean and
            disinfect them before and after each use. Never share PPE.

        x   Provide sufficient time for workers to implement cleaning practices
            before, during, and after shifts. If cleaning is assigned to the worker, they
            must be compensated for that time.

        • Ensure sanitary facilities restrooms and handwashing stations with soap
          and hand sanitizer are provided at all sites. Ensure that sanitary facilities
          stay operational and stocked at all times and provide additional soap,
          paper towels, and hand sanitizer when needed.

        x   Stagger breaks and provide additional sanitary facilities (including
            portable toilets and handwashing stations) if feasible and necessary to
            maintain physical distancing during scheduled breaks. No-touch sinks,
            soap dispensers, sanitizer dispensers, and paper towel dispensers should
            be installed whenever possible.

        x   When choosing cleaning chemicals, employers should use product
            approved for use against COVID-19 on the Environmental Protection
            Agency (EPA)-approved list and follow product instructions. Use
            disinfectant labels labeled to be effective against emerging viral
                                                                                            5
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.91 Page 91 of 128


            pathogens, diluted household bleach solutions (5 tablespoons per gallon
            of water), or alcohol solutions with at least 70% alcohol that are
            appropriate for the surface. Provide employees training on
            manufacturer’s directions and Cal/OSHA requirements for safe use.
            Workers using cleaners or disinfectants should wear gloves as required by
            the product instructions.

        x   Employees must be provided and use protective equipment when
            offloading and storing delivered goods. Employees should inspect
            deliveries and perform disinfection measures prior to storing goods in
            warehouses and facilities, when deliveries appear tampered with.

        x   Require that hard hats and face shields be sanitized at the end of each
            shift. Clean the inside of the face shield, then the outside, then wash
            hands.

        x   Clean delivery vehicles and equipment before and after delivery routes,
            carry additional sanitation materials during deliveries, and use clean
            personal protective equipment for each delivery stop.

        x   For delivery drivers, normally accessible restrooms on routes (e.g.,
            restaurants, coffee shops) may be closed. Employers should provide
            employees alternative restroom locations and allow time for employees
            to use them.

        x   Consider installing portable high-efficiency air cleaners, upgrading the
            building’s air filters to the highest efficiency possible, and making other
            modifications to increase the quantity of outside air and ventilation in
            work and break areas.

        x   Modify offerings in on-site cafeterias, including using prepackaged foods,
            and safe options for drink, condiment, and flatware dispensing.


      Physical Distancing Guidelines
        x   Implement measures to ensure physical distancing of at least six feet
            between workers. This can include use of physical partitions or visual cues
            (e.g., floor markings, or signs to indicate to where workers should stand).

        x   Adjust safety or other in-person meetings, including interviews, to ensure
            physical distance and use smaller individual meetings at facilities to
            maintain physical distancing guidelines.

        x   Utilize work practices, when feasible, to limit the number of workers on
            site at one time. This may include scheduling (e.g., staggering shift


                                                                                          6
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.92 Page 92 of 128


            start/end times) or rotating access to a designated area during a shift.
            Stage facilities to stagger work and limit overlap of work crews.

        x   Stagger employee breaks, within compliance with wage and hour
            regulations, to maintain physical distancing protocols. Reassign lockers or
            limit/stagger locker use to increase distance between employees.

        x   Place additional limitations on the number of workers in enclosed areas,
            to ensure at least six feet of separation to limit transmission of the virus.

        x   Close breakrooms, use barriers, or increase distance between
            tables/chairs to separate workers and discourage congregating during
            breaks. Where possible, create outdoor break areas with shade covers
            and seating that ensures physical distancing.

        x   Workers should consider bringing a lunch made at home or purchase
            take out or delivery where available as long as they can avoid
            congested areas.

        x   Use the following hierarchy to prevent transmission of COVID-19 in work
            areas especially where physical distancing is difficult to maintain:
            engineering controls, administrative controls, and PPE.

            o Engineering controls include creating physical or spatial barriers
              between employees such as Plexiglas or other sturdy and
              impermeable partitions.

            o Administrative controls include increasing the number of shifts to
              reduce the number of personnel present at one time and ensure
              adequate physical distancing.

            o PPE includes face shields, some masks, and impermeable gloves.
              Note that some disposable equipment such as some face shields and
              respirators are prioritized for health care workers and workers that
              handle pathogens and should not otherwise be used.

        x   Install production transfer-aiding materials, such as shelving and bulletin
            boards, to reduce person-to-person production hand-offs.

        x   Designate separate entrance and exits and post signage to this effect.




                                                                                            7
  Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.93 Page 93 of 128




1Additional  requirements must be considered for vulnerable populations. The manufacturing
industry must comply with all Cal/OSHA standards and be prepared to adhere to its guidance
as well as guidance from the Centers for Disease Control and Prevention (CDC) and the
California Department of Public Health (CDPH). Additionally, employers must be prepared to
alter their operations as those guidelines change.




                                                                                             8
  Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.94 Page 94 of 128




COVID-19
INDUSTRY
GUIDANCE:
Logistics and
Warehousing
Facilities




May 7, 2020
                                                                                  1
covid19.ca.gov
  Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.95 Page 95 of 128


                                     OVERVIEW
On March 19, 2020, the State Public Health Officer and Director of the California
Department of Public Health issued an order requiring most Californians to stay at home
to disrupt the spread of COVID-19 among the population.
The impact of COVID-19 on the health of Californians is not yet fully known. Reported
illness ranges from very mild (some people have no symptoms) to severe illness that may
result in death. Certain groups, including people aged 65 or older and those with serious
underlying medical conditions, such as heart or lung disease or diabetes, are at higher
risk of hospitalization and serious complications. Transmission is most likely when people
are in close contact with an infected person, even if that person does not have any
symptoms or has not yet developed symptoms.
Precise information about the number and rates of COVID-19 by industry or
occupational groups, including among critical infrastructure workers, is not available at
this time. There have been multiple outbreaks in a range of workplaces, indicating that
workers are at risk of acquiring or transmitting COVID-19 infection. Examples of these
workplaces include long-term care facilities, prisons, food production, warehouses,
meat processing plants, and grocery stores.
As stay-at-home orders are modified, it is essential that all possible steps be taken to
ensure the safety of workers and the public.
Key prevention practices include:
   9 physical distancing to the maximum extent possible,
   9 use of face coverings by employees (where respiratory protection is not
      required) and customers/clients,
   9 frequent handwashing and regular cleaning and disinfection,
   9 training employees on these and other elements of the COVID-19 prevention
      plan.
In addition, it will be critical to have in place appropriate processes to identify new
cases of illness in workplaces and, when they are identified, to intervene quickly and
work with public health authorities to halt the spread of the virus.

                                       Purpose
This document provides guidance for businesses operating in the logistics/warehousing
industry to support a safe, clean environment for employees. The guidance is not
intended to revoke or repeal any employee rights, either statutory, regulatory or
collectively bargained, and is not exhaustive, as it does not include county health
orders, nor is it a substitute for any existing safety and health-related regulatory
requirements such as those of Cal/OSHA.1 Stay current on changes to public health
guidance and state/local orders, as the COVID-19 situation continues. Cal/OSHA has
more safety and health guidance on their Cal/OSHA COVID-19 Infection Prevention for
Logistics Employers and Employees webpage. CDC has additional requirements in their
guidance for businesses and employers and specific guidance for mail and parcel
delivery.
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.96 Page 96 of 128




      Worksite Specific Plan
        x   Establish a written, worksite-specific COVID-19 prevention plan at every
            facility, perform a comprehensive risk assessment of all work areas, and
            designate a person at each facility to implement the plan.

        x   Identify contact information for the local health department where the
            facility is located for communicating information about COVID-19
            outbreaks among employees.

        x   Train and communicate with employees and employee representatives
            on the plan.

        x   Regularly evaluate the workplace for compliance with the plan and
            document and correct deficiencies identified.

        x   Investigate any COVID-19 illness and determine if any work-related
            factors could have contributed to risk of infection. Update the plan as
            needed to prevent further cases.

        x   Identify close contacts (within six feet for 10 minutes or more) of an
            infected employee and take steps to isolate COVID-19 positive
            employee(s) and close contacts.

        x   Adhere to the guidelines below. Failure to do so could result in workplace
            illnesses that may cause operations to be temporarily closed or limited.



       Topics for Employee Training
        x   Information on COVID-19, how to prevent it from spreading, and which
            underlying health conditions may make individuals more susceptible to
            contracting the virus.

        x   Self-screening at home, including temperature and/or symptom checks
            using CDC guidelines.

        x   The importance of not coming to work if employees have a frequent
            cough, fever, difficulty breathing, chills, muscle pain, headache, sore
            throat, recent loss of taste or smell, or if they or someone they live with
            have been diagnosed with COVID-19.

        x   To seek medical attention if their symptoms become severe, including
            persistent pain or pressure in the chest, confusion, or bluish lips or face.
            Updates and further details are available on CDC’s webpage.

                                                                                           3
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.97 Page 97 of 128


        x   The importance of frequent handwashing with soap and water, including
            scrubbing with soap for 20 seconds (or using hand sanitizer with at least
            60% ethanol or 70% isopropanol when employees cannot get to a sink or
            handwashing station, per CDC guidelines).

        x   The importance of physical distancing, both at work and off work time
            (see Physical Distancing section below).

        x   Proper use of face coverings, including:

            o Face coverings do not protect the wearer and are not personal
              protective equipment (PPE).

            o Face coverings can help protect people near the wearer, but do not
              replace the need for physical distancing and frequent handwashing.

            o Employees should wash or sanitize hands before and after using or
              adjusting face coverings.

            o Avoid touching eyes, nose, and mouth.

            o Face coverings should be washed after each shift.



       Individual Control Measures and Screening
        x   Provide temperature and/or symptom screenings for all workers at the
            beginning of their shift and any personnel entering the facility. Make sure
            the temperature/symptom screener avoids close contact with workers to
            the extent possible. Both screeners and employees should wear face
            coverings for the screening.

        x   Encourage workers who are sick or exhibiting symptoms of COVID-19 to
            stay home.

        x   Employers should provide and ensure workers use all required protective
            equipment. Employers should consider where disposable glove use may
            be helpful to supplement frequent handwashing or use of hand sanitizer;
            examples are for workers who are screening others for symptoms or
            handling commonly touched items.

        x   Face coverings are strongly encouraged when employees are in the
            vicinity of others. Workers should have face coverings available and wear
            them when at work, in offices, or in a vehicle for work-related travel with
            others. Face coverings must not be shared.




                                                                                      4
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.98 Page 98 of 128




       Cleaning and Disinfecting Protocols
        x   Perform thorough cleaning on high traffic areas such as break rooms,
            lunch areas, and changing areas, and areas of ingress and egress
            including stairways and stairwells, handrails, elevator controls. Frequently
            disinfect commonly used surfaces, including tables, amenities,
            doorknobs, toilets, and handwashing facilities.

        x   Clean touchable surfaces between shifts or between users, whichever is
            more frequent, including but not limited to working surfaces, machinery,
            tools, equipment, shelves, storage rooms, handles, latches and locks, and
            controls on stationary and mobile equipment.

        x   Require employees to wash hands or use sanitizer between use of shared
            equipment, such as time clocks and forklifts, and allow work time to do
            so. Avoid sharing phones, other work tools, or equipment wherever
            possible. Never share PPE.

        x   Clean delivery vehicles and equipment before and after delivery, carry
            additional sanitation materials during deliveries, and use clean personal
            protective equipment for each delivery stop.

        x   For delivery drivers, normally accessible restrooms on routes (e.g.,
            restaurants, coffee shops) may be closed. Employers should provide
            employees alternative restroom locations and allow time for employees
            to use them.

        x   Provide time for workers to implement cleaning practices before and
            after shifts. If cleaning is assigned to the worker, they must be
            compensated for that time.

        x   Ensure that sanitary facilities stay operational and stocked at all times
            and provide additional soap, paper towels, and hand sanitizer when
            needed. Provide additional sanitary facilities (portable toilets and
            handwashing stations) if necessary and practical.

        x   Stagger breaks if feasible to ensure physical distancing and the chance
            to clean restrooms frequently.

        x   When choosing cleaning chemicals, employers should use products
            approved for use against COVID-19 included on the Environmental
            Protection Agency (EPA)-approved list and follow product instructions.
            Use disinfectants labeled to be effective against emerging viral
            pathogens, diluted household bleach solutions (5 tablespoons per gallon
            of water), or alcohol solutions with at least 70% alcohol that are
            appropriate for the surface. Provide employees training on
                                                                                           5
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.99 Page 99 of 128


            manufacturer’s directions and Cal/OSHA requirements for safe use.
            Workers using cleaners or disinfectants should wear gloves as required by
            the product instructions.

        x   Employees should be provided and use protective equipment when
            offloading and storing delivered goods. Employees should inspect
            deliveries and perform disinfection measures prior to storing goods in
            warehouses and facilities when deliveries appear tampered with.

        x   Consider installing portable high-efficiency air cleaners, upgrading the
            building’s air filters to the highest efficiency possible, and making other
            modifications to increase the quantity of outside air and ventilation in
            work and break areas.


      Physical Distancing Guidelines
       x    Implement measures to ensure physical distancing of at least six feet
            between workers, including transportation personnel. These can include
            use of physical partitions or visual cues such as floor markings, colored
            tape, or signs to indicate to where workers should stand.

       x    Minimize transaction time between warehouse employees and
            transportation personnel. Perform gate check-ins and paperwork digitally
            if feasible. Require employees to put on face coverings prior to
            interfacing with transportation personnel and other people entering and
            exiting the facility.

       x    Redesign workspaces and shared outdoor spaces to allow for at least six
            feet between employees.

       x    Use the following hierarchy to prevent transmission of COVID-19 in work
            areas especially where physical distancing is difficult to maintain:
            engineering controls, administrative controls, and PPE.

            o Engineering controls include creating physical or spatial barriers
              between employees such as Plexiglas or other sturdy and
              impermeable partitions.

            o Administrative controls include increasing the number of shifts to
              reduce the number of personnel present at one time and ensure
              adequate physical distancing.

            o PPE includes face shields, some masks, and impermeable gloves.
              Note that some disposable equipment such as some face shields and
              respirators are prioritized for health care workers and workers that
              handle pathogens and should not otherwise be used.

                                                                                          6
 Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.100 Page 100 of 128


              x   Adjust safety and other meetings to ensure physical distance and
                  conduct smaller individual meetings at facilities to maintain physical
                  distancing guidelines.

              x   Utilize work practices, when feasible, to limit the number of workers on the
                  jobsite at one time. This may include scheduling (e.g., staggering shift
                  start/end times) or rotating crew access to a designated area during a
                  shift. Stage the jobsite to stagger work and limit overlap of work crews.

              x   Place additional limitations on the number of workers in enclosed areas,
                  where six feet of separation may not be sufficient to limit transmission of
                  the virus.

              x   Stagger employee breaks, in compliance with wage and hour
                  regulations, to maintain physical distancing protocols.

              x   Close breakrooms, use barriers, or increase distance between
                  tables/chairs to separate workers and discourage congregating during
                  breaks. Where possible, create outdoor break areas with shade covers
                  and seating that ensures physical distancing.

              x   Close common areas where personnel are likely to congregate and
                  interact (e.g., kitchenettes, break rooms, etc.). Discourage employees
                  from congregating in high traffic areas.




1Additionalrequirements must be considered for vulnerable populations. The logistics and
warehousing industry must comply with all Cal/OSHA standards and be prepared to adhere to
its guidance as well as guidance from the Centers for Disease Control and Prevention (CDC)
and the California Department of Public Health (CDPH). Additionally, employers must be
prepared to alter their operations as those guidelines change.




                                                                                                7
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.101 Page 101 of 128




                                                          (;+,%,7
         "$*)'1-$) ''*2.!*-*0)/$ ./*(*1 !0-/# -$)/*/" с2# )/# 4// .//*( /$)" -/$)-$/ -$

Ҍ*''*2$)"0+*)/# .// ҁ.))*0) ( )//#/$/2$''
            Case 3:20-cv-00865-BAS-AHG         Document"$)(*$!4$)"/#
                                                           1 Filed 05/08/20 ./4/#*(
                                                                                 PageID.102*- -*)-$4Ѷ4чѶ*1
                                                                                                 Page 102 of 128        -)*-
 0+/ $)0./-4"0$) Ҍ$)'0$)"!*-- /$'Ѷ()0!/0-$)")'*"$./$.Ҍ/* "$)- *+ )$)"2$/#(*$!$/$*)./#/-
 - )1$-*)( )/!*-2*-& -.)0./*( -.ѵ

  /# ) 2"0$) ѵ

2*-&$)"/*" /# -Ѷ#1 !'// ) /# 0-1 ѵ 0. *!/#/2*-&Ѷ*0-# '/#// ''.0./#/'$!*-)$) )/ -/# ) 3/./
"-0''4 "$)/*- ./-/+*-/$*).*!*0- *)*(4Ѷ҃.$*1 -)*- 2.*(ѵ҂ /ҁ.-$/$'/#/0.$) .. .) (+'*4 -.0)
 /# -$.&*!/-).($..$*)) // -+-*/ //# $-2*-& -.)0./*( -.ѵ Ҋрш2$'' +- . )/$)*0-*((0)$/$ .0)/$
+ 0/$Ѷ)$/2$'' 0+/*''*!0./*#)" *0- #1$*-) '$($)/ *++*-/0)$/$ .!*-/# $. . /*.+- ѵ҃

(+

 !'// )$)"/# 0-1 .+-/*!/# ./4/#*( *- -$..0 *)-#ршѶспспѵ# .  Ȃ*-/.#1 ''*2 /# .// /*(*1
*-(*$!4$)"/# .// 2$ *- -ѵ# ‫ ގ‬.$'$ ) *(+‫ގ‬./" ./#/'$!*-)$$.0.$)"/*"0$ $/."-0'- *+ )$)"+-*

 /4)- +- ) ..
  -Ҋ$.&*-&+' .
# -Ҋ$.&*-&+' .
 *!/4/ *( - -


/$*).- 1) )/# .// ҁ.‫ގ‬.$3$)$/*-.‫ގ‬.#*22 ҁ1 (  )*0"#+-*"- ..Ѷ2 )(*1 /*/# ) 3/./" *!/# -*
"$)/*/" сѶ2# - .*( '*2 -Ҋ-$.&2*-&+' .)"-0''4*+ )2$/#+//$*).ѵ/" с 3+).$*)2$'' +#. $)
$/$ .(4(*1 /#-*0"#/" с!./ -$!/# 4- ' /*.#*2"- / -+-*"- ..Ѷ)*0)/$ ./#/#1 ( //# - $) ..-
  '$!*-)$ +-/( )/*!0'$ '/#)*+ )(*- 2*-&+' ..*0/'$) $)/# ‫*ގ‬0)/4-$) 0$) ѵ

40$) /*- 0 /# -$.&
(*1 $)/*/" с*!(*$!4$)"/# .// ҁ../4/#*( *- -*)4чѶспспѵ# .// ҁ.+-*"- ..$)#$ 1$)"& 4‫ގ‬+0'$#
*2"-0'- *+ )$)"*!'$!*-)$ҁ. *)*(4ѵ

")$5 ./# $(+/*! *)*($#-.#$+Ѷ0//# -$.&*! Ҋрш$)! /$*)$../$''- '!*-'''$!*-)$).)*)/$)0 ./* 

 -40.$) ...#*0'/&  1 -4./ ++*..$' /*- 0 /# -$.&*!$)! /$*)ѷ

 +- !*-- *+ )$)"
 #)" .2$/#$)/# 2*-&+'
  .4 (+'*4 .)# '+ 0/ 0./*( -.


 0/'$) "0$) ‫*!ގ‬- # -'4/" с0.$) ../*!*''*2ѵ# "*'$..! - )1$-*)( )/!*-2*-& -.)0./*( -.ѵ0.$)
 /$1 *-$))*1/$1 ( /#*./*0$'0+*)/# "0$) ѵ

.#*0'- 1$ 2/# "0$) /#/$.- ' 1)//*/# $-2*-&+' Ѷ+- +- +'). *)/# "0$) !*-/# $-$)0./-4Ѷ)


 Ѷ0.$) .. .)+*.//# $)0./-4Ҋ.+ $!$# &'$./җ '*2Ҙ$)/# $-2*-&+' /*.#*20./*( -.) (+'*4 ./#//# 4
 *+ )!*-0.$) ..ѵ

)"Ѷ''!$'$/$ ..#*0'ѷ
 .#*0'($)$($5 /-)./$*)/$(  /2 )2- #*0.  (+'*4 .)/-).+*-//$*)+ -.*)) 'ѵ -!*-("/ # &Ҋ$).)
.$' ѵ    Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.103 Page 103 of 128
2*-& -..#*0'' ) '$1 -41 #$' .) ,0$+( )/ !*- )ȅ - '$1 -4Ѷ--4$/$*)'.)$//$*)(/ -$'.0-$)"
)+ -.*)'+-*/ /$1  ,0$+( )/!*- # '$1 -4./*+ѵ


                                                            ҿҿҿ
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.104 Page 104 of 128



                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                          (;+,%,7      
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.105 Page 105 of 128
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.106 Page 106 of 128
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.107 Page 107 of 128
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.108 Page 108 of 128
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.109 Page 109 of 128
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.110 Page 110 of 128
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.111 Page 111 of 128
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.112 Page 112 of 128



                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                          (;+,%,7      
    Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.113 Page 113 of 128
                     SOCIAL DISTANCING AND SANITATION PROTOCOL

Business Name:

Facility Address:

Businesses must implement all mandatory measures listed in A, B, and F below. Businesses shall select applicable
measures listed in C, D, and E below and be prepared to explain why any measure that is not implemented is
inapplicable to the business.

A. Signage (Mandatory):

        Signage at each public entrance of the facility to inform all employees and customers that they should: avoid
        entering the facility if they have a cough or fever; maintain a minimum six-foot distance from one another; and
        not shake hands or engage in any unnecessary physical contact.
        Signage posting a copy of the Social Distancing Protocol at each public entrance to the facility.

B. Measures To Protect Employee Health (Mandatory):

        Everyone who can carry out their work duties from home has been directed to do so.
        All employees have been told not to come to work if sick.
        All desks or individual work stations are separated by at least six feet.
        Break rooms, bathrooms, and other common areas are being disinfected frequently, on the following schedule:
            o    Breakrooms:




            o    Bathrooms:




               
            o KƚŚĞƌ͗                                           ͗



       Disinfectant and related supplies are available to all employees at the following location(Ɛ):




        Hand sanitizer effective against COVID-19 is available to all employees at the following location(s):




                                                          Page 1 of 3                                        REV 04/0Ϯ/2020
                                                                                                            County of San Diego
    Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.114 Page 114 of 128
                    SOCIAL DISTANCING AND SANITATION PROTOCOL
B. Measures To Protect Employee Health (Mandatory)ŽŶƚŝŶƵĞĚ͗

        Soap and water are available to all employees at the following location(s):




        Copies of the Protocol have been distributed to all employees.


C. Measures To Prevent Crowds From Gathering (heck all that apply to the facility):

        Limit the number of customers in the store at any one time towhich allows for customers
        and employees to easily maintain at least six-foot distance from one another at all practicable times.
        ŶƐƵƌĞan employee ŝƐat the door to ŵŽŶŝƚŽƌ that the maximum number of customers in the facility set forth
        above is not exceeded.
        Placing per-person limits on goods that are selling out quickly to reduce crowds and lines.
        Optional – Describe other measures:




D. Measures To Keep People At Least Six Feet Apart (heck all that apply to the facility)͗

        Placing signs outside the store reminding people to be at least six feet apart, including when in line.
        Placing tape or other markings at least six feet apart in customer line areas inside the store and on sidewalks at
        public entrances with signs directing customers to use the markings to maintain distance.
        Separate order areas from delivery areas to prevent customers from gathering.
        All employees have been instructed to maintain at least six feet distance from customers and from each other,
        except employees may momentarily come closer when necessary to accept payment, deliver goods or services,
        or as otherwise necessary.
        Optional – Describe other measures:




                                                         Page 2 of 3                                        REV 04/0Ϯ/2020
                                                                                                          County of San Diego
    Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.115 Page 115 of 128
                    SOCIAL DISTANCING AND SANITATION PROTOCOL
E. Measures To Prevent Unnecessary Contact (heck all that apply to the facility):

        Preventing people from self-serving any items that are food-related.
            o   Lids for cups and food-bar type items are provided by staff; not to customers to grab.
            o   Bulk-item food bins are not available for customer self-service use.
        Not permitting customers to bring their own bags, mugs, or other reusable items from home.
        Providing for contactless payment systems or, if not feasible, sanitizing payment systems
        regularly. DescribeďĞůŽǁ:




        Optional – Describe other measures (e.g.͕ providing senior-only hours):




F. Measures To Increase Sanitization (Mandatory):

        Disinfecting wipes that are effective against COVID-19 are available near shopping carts and shipping baskets.
        Employee(s) assigned to disinfect carts and baskets regularly.
        Hand sanitizer, soap, and water, or effective disinfectant is available to the public at or near the entrance of the
        facility, at checkout counters, and anywhere else inside the store or immediately outside where people have
        direct interactions.
        Disinfecting all payment portals, pens, and styluses after each use.
        Disinfecting all high-contact surfaces frequently.

G. Hospitals/Health Care Facility Only:

        Symptoms/temperature checks to ensure any staff or visitors (allowed pursuant to Section 2c of thĞ Order)
        entering the facility are not ill.


*Any additional measures not included here should be listed on separate pages, which the business should attach to this
document.

You may contact the following person with any questions or comments about this protocol:

Name:                                                 Phone Number:




Date of Form Completed:



                                                         Page 3 of 3                                       REV 04/0Ϯ/2020
                                                                                                          County of San Diego
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.116 Page 116 of 128



                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                          (;+,%,7      
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.117 Page 117 of 128
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.118 Page 118 of 128
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.119 Page 119 of 128
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.120 Page 120 of 128



                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                          (;+,%,7      
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.121 Page 121 of 128
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.122 Page 122 of 128
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.123 Page 123 of 128
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.124 Page 124 of 128
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.125 Page 125 of 128



                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                                            
                                                          (;+,%,7      
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.126 Page 126 of 128
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.127 Page 127 of 128
Case 3:20-cv-00865-BAS-AHG Document 1 Filed 05/08/20 PageID.128 Page 128 of 128
